Case 1:17-cv-00112-APM Document 62 Filed 04/15/19 Page 1 of 80




               IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF COLUMBIA

MICHAEL MOLOCK, ET AL.,            )
                                   )         CA No. 16-2483
          Plaintiffs,              )
                                   )
       vs.                         )
                                   )
WHOLE FOODS MARKET, INC., ET AL., )          Washington, D.C.
                                   )         April 9, 2019
          Defendants.              )         2:00 p.m.
-----------------------------------)
                                   )
VICTOR VASQUEZ, ET AL.,            )
                                   )         CA No. 17-112
          Plaintiffs,              )
                                   )
WHOLE FOODS MARKET, INC., ET AL., )
                                   )
          Defendants.              )
___________________________________)

    TRANSCRIPT OF JOINT STATUS CONFERENCE PROCEEDINGS
            BEFORE THE HONORABLE AMIT P. MEHTA
               UNITED STATES DISTRICT JUDGE
APPEARANCES:
For Molock Plaintiffs:           Salvatore J. Zambri
                                 REGAN ZAMBRI & LONG, PLLC
                                 1919 M Street, NW
                                 Suite 350
                                 Washington, D.C. 20036
                                 (202) 463-3030
                                 szambri@reganfirm.com
For Vasquez Plaintiffs:          Brendan J. Klaproth
                                 KLAPROTH LAW PLLC
                                 406 Fifth Street, NW
                                 Suite 350
                                 Washington, D.C. 20001
                                 (202) 618-2344
                                 bklaproth@klaprothlaw.com



                    WilliamPZaremba@gmail.com
Case 1:17-cv-00112-APM Document 62 Filed 04/15/19 Page 2 of 80




APPEARANCES CONTINUED
For the Defendants:              Gregory J. Casas
                                 GREENBERG TRAURIG, LLP
                                 300 West Sixth Street
                                 Suite 2050
                                 Austin, TX 78701
                                 (512) 320-7238
                                 casasg@gtlaw.com
                                 sellingerd@gtlaw.com
                                 John H. Hempfling, II
                                 (via telephone)
                                 WHOLE FOODS MARKET SERVICES,
                                 INC.
                                 828 West Sixth Street
                                 Suite 100
                                 Austin, TX 78703
                                 (512) 542-0213
                                 john.hempfling@wholefoods.com
Court Reporter:                  William P. Zaremba
                                 Registered Merit Reporter
                                 Certified Realtime Reporter
                                 Official Court Reporter
                                 U.S. Courthouse
                                 333 Constitution Avenue, NW
                                 Room 6511
                                 Washington, D.C. 20001
                                 (202) 354-3249
Proceedings recorded by mechanical stenography; transcript
produced by computer-aided transcription




                   WilliamPZaremba@gmail.com
     Case 1:17-cv-00112-APM Document 62 Filed 04/15/19 Page 3 of 80

                                                                      3

1                         P R O C E E D I N G S
2              DEPUTY CLERK:     All rise.   The Honorable Amit P.

3    Mehta again presiding.    Please be seated and come to order.

4              THE COURT:    Please be seated, everyone.

5              DEPUTY CLERK:     Your Honor, this is the Joint

6    Status Conference for Case No. Civil Action 17-112,

7    Victor Vasquez, et al., versus Whole Foods Market, Inc.,

8    et al., and Civil Action 16-2483, Michael Molock, et al.,

9    versus Whole Foods Market, Inc., et al.

10             Brendan Klaproth for the Vasquez plaintiffs.

11             Salvatore Zambri for the Molock plaintiffs.

12             Gregory Casas and John Hempfling for the Whole

13   Foods Market defendants.

14             THE COURT:    Okay.   Good afternoon, everyone.

15             Nice to see everybody again.

16             Okay.   We're here for one of our periodic

17   check-ins and status conferences.

18             I've read the parties' Joint Status Reports and we

19   obviously have the discovery dispute we need to deal with in

20   the Vasquez case.

21             But I did have a few questions that I wanted to

22   raise and get your reviews on and figure out where things

23   stand.

24             The first concerns the e-Discovery documents.

25             You know, according to the report, there have been

                         WilliamPZaremba@gmail.com
     Case 1:17-cv-00112-APM Document 62 Filed 04/15/19 Page 4 of 80

                                                                            4

1    about 150,000 documents identified in batch for review, and

2    that Whole Foods has thus far produced 5,000 of them.            You

3    know, I didn't go to school for math, but -- or I didn't go

4    to law school because I was good at math, but that's a lot

5    of months to be talking about 5,000 documents.

6              MR. CASAS:    Yes, Your Honor.

7              And so it's a little bit misleading if you just

8    try to do the straight math.

9              So where we were is, out of the -- it's about

10   178,000 total documents have fallen within the search terms

11   in the time frame.    Out of those, we have determined that

12   there's about 71,000 that are actually relevant to the case

13   and responsive to discovery.     Those have all been what we're

14   calling first-pass reviewed, and those are the 71,000 our

15   first pass contract reviewers have said are responsive.

16             What we're doing now is we're QCing them

17   internally to make sure that they were correct.

18             There was a learning curve with our contract

19   lawyers, and so the first few batches were not as accurate

20   as they should have been.

21             They're getting better, and so we believe our

22   QCing time is going to diminish very quickly as they

23   continue to get better in their review process.         So we do

24   anticipate that we'll have everything done and produced by

25   the deadline for document production, if not sooner.

                        WilliamPZaremba@gmail.com
     Case 1:17-cv-00112-APM Document 62 Filed 04/15/19 Page 5 of 80

                                                                         5

1                THE COURT:   Okay.

2                And so where are we now?    I mean, are we still at

3    5,000 documents produced or is there...

4                MR. CASAS:   That was the last e-Discovery

5    production.    That was last week.

6                We're about to have another production this week.

7    I'm not sure how many are coming this week.        It would be at

8    least 5,000.    It could be as many as 10-.

9                But as I said, as our QC team gets more

10   comfortable with the fact that the contract reviewers knew

11   what they were doing or learn what they should be doing,

12   then our QC will speed up very quickly.

13               THE COURT:   Okay.

14               MR. CASAS:   And it might be the point that some of

15   our --

16               THE COURT:   Do you have a sense -- you said 171

17   that are -- I assume that's a sort of potentially responsive

18   universe.

19               MR. CASAS:   That was the universe.     That's

20   correct, Your Honor.

21               THE COURT:   All right.

22               And so do you have a sense of what percentage of

23   the 171 are being hit on as actually responsive?

24               MR. CASAS:   What we've seen so far on the

25   first-pass review is, out of 170-some-odd thousand, about

                         WilliamPZaremba@gmail.com
     Case 1:17-cv-00112-APM Document 62 Filed 04/15/19 Page 6 of 80

                                                                       6

1    70,000 appear to be responsive.

2              THE COURT:    Okay.

3              MR. CASAS:    So about a third.

4              THE COURT:    A third?    Yeah.   A little bit more

5    than that.

6              MR. CASAS:    I'm an English major, Your Honor,

7    I'm sorry.

8              THE COURT:    It's all right.     I won't hold it

9    against you.

10             All right.

11             So your view is you still think all that can be

12   done by October 3rd?

13             MR. CASAS:    I think we can.

14             THE COURT:    I'm sorry, that's -- when's our

15   deadline for document production?

16             MR. CASAS:    I believe it's July.

17             THE COURT:    July.   Okay.

18             MR. CASAS:    Yeah.   Definitely, we can do that by

19   July.

20             I just talked to our team lead on that this

21   morning, and she was very confident on that.

22             THE COURT:    All right.

23             Well, that's good to hear.        Those numbers stood

24   out to me, and so I was a little bit concerned about that.

25             MR. CASAS:    Your Honor, I will just, in candor, if

                        WilliamPZaremba@gmail.com
     Case 1:17-cv-00112-APM Document 62 Filed 04/15/19 Page 7 of 80

                                                                       7

1    we find that there's a glitch, if we find a major problem,

2    we'll let the Court know and opposing counsel know

3    immediately.

4               THE COURT:    Okay.

5               I take it, is it mainly emails that we're talking

6    about?

7               MR. CASAS:    It's emails, it's calendar invitations

8    with documents attached.

9               Sometimes, it's spreadsheets and sometimes it's

10   reports.   It runs the gamut.     I've seen an actual

11   company-wide email chain.

12              THE COURT:    Right.

13              All right.    That's helpful.

14              There's also -- you want to sort of -- there's a

15   little bit of a dispute with respect to scheduling

16   depositions.

17              MR. ZAMBRI:    May I, Your Honor?

18              THE COURT:    Sure.

19              MR. ZAMBRI:    Your Honor, it kind of dovetails with

20   what you were just speaking to Mr. Casas about.

21              I mean, they have a large team of lawyers looking

22   at all this stuff, and we're getting it as it's being

23   reviewed and rolled in.

24              They understand, and I hope the Court appreciates,

25   too, that when we get it, it's not as if we can look at it

                        WilliamPZaremba@gmail.com
     Case 1:17-cv-00112-APM Document 62 Filed 04/15/19 Page 8 of 80

                                                                         8

1    overnight.   If it's taking them months to do, it's going to

2    take us months to do it, would be a fair calculus.

3              I worry that we're not going to be able to get all

4    the fact depositions done within the deadline.

5              What I'd like to do at a minimum, and I've raised

6    this with counsel over the past months, get some depositions

7    of key people on the books so we're not waiting until the

8    end of document production and then talking about our

9    calendars and talking to the witnesses' about calendars and

10   setting things up.    I think today we made some progress on

11   that.

12             And I've given them a list of less than ten

13   people, I think, maybe it's a tiny bit more, but it's about

14   ten people that would be, what we call, first round of

15   critical deponents, and then we can move from there.

16             But there will be more, Your Honor, for sure.

17             THE COURT:    Well, can I ask you, when you -- just

18   talk about your first round of folks of 10.        Are these also

19   people that you think you would want to then -- well, let me

20   put it this way:   The Rules allow you seven hours per

21   person, and I don't think we've had any deviation as to

22   that.

23             MR. ZAMBRI:    We haven't.

24             THE COURT:    So are the folks in the first group

25   the kind of people that you think you'll either take seven

                        WilliamPZaremba@gmail.com
     Case 1:17-cv-00112-APM Document 62 Filed 04/15/19 Page 9 of 80

                                                                          9

1    hours with or less than seven hours and seek to recall once

2    you've got all the documents?

3               MR. ZAMBRI:    I can't answer that with surety,

4    Your Honor, until I get the files for those folks.

5               I know that counsel has -- I think they're

6    targeting their focus on internal personnel files, to those

7    people first, and then moving off of them.        And when we have

8    a chance to look at all that...

9               But even with that, we have to put those documents

10   in the context of everything else that we're receiving.

11              So the answer is, I anticipate --

12              THE COURT:    When you say -- you just mean their

13   personnel files?   I mean, that doesn't --

14              MR. ZAMBRI:    No.

15              I mean -- I shouldn't have used that term.        My

16   apology.

17              I mean any of the documents that they would be on.

18              THE COURT:    I see.   Okay.

19              So email chains --

20              MR. ZAMBRI:    Correct.

21              THE COURT:    -- text messages, memos, that kind of

22   thing.

23              MR. ZAMBRI:    Correct.

24              So I am sure that those depositions for those ten

25   or so people will be long.

                        WilliamPZaremba@gmail.com
     Case 1:17-cv-00112-APM Document 62 Filed 04/15/19 Page 10 of 80

                                                                       10

1               I don't like to waste time, but they're not going

2    to be two-hour depositions.      They're going to tickle seven

3    hours; or, you know, you may find me better before you

4    saying, Your Honor, we're trying not to waste time, but we

5    might even need more time.

6               THE COURT:    Okay.

7               Well, I will tell you my reaction to this when I

8    read this was, you know, look, you all -- as plaintiffs, you

9    can decide when you want to take depositions or not.

10              I mean, you want to depose the CEO tomorrow, you

11   can send a notice, and if he's available, you can depose

12   him.

13              But that runs the risk of if you take seven hours

14   to do it, that you may be out of time.

15              I know Mr. Casas is going to stand up here and say

16   they got their shot and that's it.

17              And so if you want to get out of the gate --

18   I wouldn't -- I don't think it's a bad idea, because the

19   last thing I want to have happen is run up against the

20   December deadline and have to kick it for another three

21   months -- is to have you come back to me and say, Judge, we

22   did seven hours with pick a name and we've now just gotten

23   another 15,000 emails, and there are emails in there that

24   we'd like to ask him about.

25              And I know what Mr. Casas's response is going to

                         WilliamPZaremba@gmail.com
     Case 1:17-cv-00112-APM Document 62 Filed 04/15/19 Page 11 of 80

                                                                       11

1    be.

2                MR. ZAMBRI:    And, Your Honor, the other thing,

3    too, which I appreciate and I've been ordered to coordinate

4    and I am coordinating with counsel for the Vasquez

5    plaintiffs, they don't want their people to be deposed two

6    different times --

7                THE COURT:    Right.

8                MR. ZAMBRI:    -- and I understand that.

9                So I guess what I need to do, Your Honor, is take

10   your point, think about it, maybe I spend two hours now,

11   reserve five hours for later until I get more documents.

12               But I am very concerned, given the way the

13   documents are being rolled out -- and I'm not disparaging

14   the process, I know it's not easy -- that I am going to run

15   out of time.

16               THE COURT:    I mean, do you -- has anybody noticed

17   a 30(b)(6) at this point?      Intend to notice a 30(b)(6)?

18               MR. ZAMBRI:    Oh, we absolutely intend to notice a

19   30(b)(6).

20               But we felt like we can target specific

21   individuals right now as a foundational set of depositions,

22   and that's been disseminated to counsel on the other side

23   many, many months ago.

24               THE COURT:    Okay.

25               Just in terms of -- well, you know, in terms of

                         WilliamPZaremba@gmail.com
     Case 1:17-cv-00112-APM Document 62 Filed 04/15/19 Page 12 of 80

                                                                       12

1    gathering facts at a 30,000-foot level --

2               MR. ZAMBRI:    Your Honor, my thought on that -- and

3    I don't mind speaking tactically about it -- the reason why

4    I didn't note a 30(b)(6) as part of the foundational set of

5    depositions is because I want all of the documents to have

6    been produced and reviewed and analyzed by whomever so that

7    I'm not going to sit in the 30(b)(6) deposition and people

8    say, we haven't reviewed that yet, we haven't reviewed that

9    yet.

10              That was my thought behind it.

11              THE COURT:    Okay.

12              MR. ZAMBRI:    The other thing I --

13              THE COURT:    Well, just to finish the discussion,

14   then.

15              I mean, look, again, my general view is that you

16   control how you want to seek discovery.        But just be mindful

17   that I suspect there are going to be some people who you'd

18   rather have as much information as you can possibly get

19   before you venture down the road, with no guarantee that I'd

20   give you more than seven hours.

21              MR. ZAMBRI:    Understood.

22              MR. CASAS:    If I could address the logistics of

23   this, Your Honor.

24              And Mr. Zambri is correct, we have communicated

25   with him that we don't want our people deposed twice,

                         WilliamPZaremba@gmail.com
     Case 1:17-cv-00112-APM Document 62 Filed 04/15/19 Page 13 of 80

                                                                            13

1    whether it be once in Molock and once in Vasquez, but we

2    also don't want them deposed twice in Molock.

3               And so what we have done, as Mr. Zambri alluded

4    to, is we have loaded the document E-discovery review

5    process with the custodial files of the people he's already

6    indicated he wants to depose as soon as possible.

7               So the regional president, the regional vice

8    president, the other regional officers, those files are

9    being analyzed first.

10              THE COURT:    And how do you define the "custodial

11   file"?   Is that anything more than -- well, let me just ask:

12   How do you define that and what documents go into defining

13   that group of material?

14              MR. CASAS:    And so two different categories of

15   documents go into a witness's custodial file.

16              So let's use Scott Allshouse as an example, he's

17   the regional president.

18              We collected the data that was on the server, the

19   Whole Foods server that was related to his email files.           So

20   any email he got, sent, copied, what have you.

21              We also copied, via PST, his computer.        And so any

22   documents stored on the hard drive, any document he typed

23   up, edited, what have you.

24              THE COURT:    Okay.

25              MR. CASAS:    So those are the two categories of

                         WilliamPZaremba@gmail.com
     Case 1:17-cv-00112-APM Document 62 Filed 04/15/19 Page 14 of 80

                                                                        14

1    documents that go into the custodial files for a particular

2    witness or an individual.

3               THE COURT:    And, again, so we can -- at least we

4    can talk about it now so it doesn't come up later, because

5    it obviously came up a lot in the Bartolo case:         Have you

6    collected phones for text messages?

7               MR. CASAS:    We have not collected phones.

8               The reason for that is just because the way --

9    well, first of all, I don't believe they've actually been

10   asked for or agreed to, as far as text messages.

11              But the way the phone system works, we wouldn't

12   have access to text messages back from 2013, 2014, 2015 on

13   Mr. Allshouse's phone.     They're not there.     Not because they

14   have been deleted, they just go away, as far as we

15   understand.

16              THE COURT:    Okay.

17              I didn't mean to inject something that the parties

18   hadn't talked about.

19              MR. CASAS:    Sure.

20              THE COURT:    I just assumed in this day and age,

21   people want text messages, too.

22              MR. CASAS:    But then as far as the timing of the

23   depositions, I completely understand Mr. Zambri's point and

24   Mr. Klaproth, too, they don't want to get jammed up in

25   November taking 45 depositions or whatever the number is.

                         WilliamPZaremba@gmail.com
     Case 1:17-cv-00112-APM Document 62 Filed 04/15/19 Page 15 of 80

                                                                          15

1               But because we have been moving along, I think

2    that over the summer, July, what have you, they'll have all

3    the files that we had found to be responsive, they can sort

4    them by custodian.    So if they wanted to look at all of

5    Mr. Allshouse's emails, they'd be able to do that, and then

6    we can begin the depositions at that point.

7               I do understand the logistics involved.        You have

8    my schedule, Mr. Hempfling's schedule to see who's going to

9    be available.    We have their schedules, counsel's schedules,

10   and then the witnesses.

11              So from a logistics point of view, I'm okay to

12   begin trying to figure out whose depositions will be set in

13   August or September or late July or what have you.

14              But as far as the actual taking of the

15   depositions, we do want to wait until the documents have

16   been produced.

17              THE COURT:    Separate but related question, then we

18   can figure out what, if anything, I need to do about this

19   is, have we -- I was just looking at the scheduling order:

20   Have you all come to an agreement as to time limits with

21   respect to your witnesses?      And what I mean by that is,

22   there's two cases here, you've got plaintiffs in two

23   different cases, and you haven't talked about, or at least

24   I don't recall having talked about, whether that means they

25   get to depose Mr. Allshouse for 14 hours or whether your

                         WilliamPZaremba@gmail.com
     Case 1:17-cv-00112-APM Document 62 Filed 04/15/19 Page 16 of 80

                                                                       16

1    view is that because I've asked for these cases to run on

2    parallel discovery tracks but not consolidated, that both

3    sides are combined -- or both parties -- both sets of

4    plaintiffs, I should say, are combined limited to seven

5    hours.

6               MR. CASAS:    We discussed it.

7               I don't remember if there was ever a conclusion,

8    and that was when we decided the first round of the joint

9    discovery protocol.     I don't remember if there is a

10   resolution on that.

11              Your Honor's correct that we don't want

12   Mr. Allhouse deposed for 14 hours.

13              But to the extent that Mr. Zambri has four hours

14   of questioning and then Mr. Klaproth has four hours that

15   would be completely different questions, we can understand

16   why Mr. Allshouse might need to be deposed for eight hours.

17              But if it's going to be duplicative questions,

18   then they should be limited to just seven hours straight-up.

19              That's our position, Your Honor.

20              THE COURT:    Yep.   Okay.

21              MR. ZAMBRI:    Would you like to hear from me,

22   Your Honor?

23              THE COURT:    Sure, Mr. Zambri.

24              MR. ZAMBRI:    I would agree if they're duplicative,

25   Your Honor, that's just a waste of time and we wouldn't do

                         WilliamPZaremba@gmail.com
     Case 1:17-cv-00112-APM Document 62 Filed 04/15/19 Page 17 of 80

                                                                        17

1    it, at least I have no reason to think that any of us would

2    want to do that.

3               However, it's not a consolidated action.

4               And they have different issues.       Some of it does

5    overlap.

6               THE COURT:    Right.

7               MR. ZAMBRI:    And if I can get it done in two

8    hours, I promise counsel and the Court, I'll get it done in

9    two hours.

10              But I don't want to say that I should be limited

11   if I have distinct questions that would legitimately --

12   because of the breadth of issues in my case and the number

13   of documents in my case, that I'm somehow limited to

14   something less than seven hours per witness.

15              THE COURT:    No.   And I'm not saying that right

16   now.

17              And I think -- I'm just flagging the issue,

18   because when we start talking about depositions and who's

19   going to get deposed when, witnesses will be situated

20   differently.   There may be somebody who it may be that

21   each -- both sets of plaintiffs want to take five, six hours

22   with that person and they have completely separate issues;

23   and there may be instances where, you know, Mr. Klaproth --

24   folks involved in the investigation and you don't really

25   have a lot of questions of those individuals.

                         WilliamPZaremba@gmail.com
     Case 1:17-cv-00112-APM Document 62 Filed 04/15/19 Page 18 of 80

                                                                          18

1               So anyway, I'm flagging all this now.        And it may

2    be wise, I think, for you all, once you start putting these

3    down, to talk about length of the deposition in advance so

4    that you're not stuck in a deposition when somebody's

5    calling seven hours, and the two of you are saying, well,

6    wait a minute, we need more time than that; and particularly

7    if both of you know you're going to require more than seven

8    hours combined, then let defense counsel know that so that

9    we can avoid any problems --

10              MR. ZAMBRI:    We will.

11              THE COURT:    -- in advance.

12              MR. ZAMBRI:    Your Honor, I don't want to take the

13   Court off the agenda, but may I raise an issue?

14              THE COURT:    Well, let's just finish this

15   discussion about depositions.

16              MR. ZAMBRI:    Okay.

17              THE COURT:    And I guess where I end up is as

18   follows:   You know, Mr. Casas, to the extent you're asking

19   me to -- if what you're asking me to do is to bar the

20   plaintiffs from seeking to take depositions before your

21   document production is completed, I'm not going to do that.

22   I mean, they can take the depositions.        If for some reason

23   you think it's unfair that a particular witness is being

24   deposed without even your opportunity to have found all the

25   records, that may be a different issue.

                         WilliamPZaremba@gmail.com
     Case 1:17-cv-00112-APM Document 62 Filed 04/15/19 Page 19 of 80

                                                                       19

1               But as I said, all of this comes with the

2    understanding that there is no promise being made here that

3    if somehow documents that are pertinent and you'd like to

4    have presented to a witness are disclosed after the

5    deposition, that I'm not making any promises you're going to

6    be able to recall someone.

7               MR. ZAMBRI:    Your Honor, may I ask for

8    clarification?

9               THE COURT:    Sure.

10              MR. ZAMBRI:    There was some discussion about me

11   maybe doing a preliminary deposition because I wouldn't be

12   using all seven hours and then reserving just to help me

13   guide through the documents.

14              I mean, they have the benefit of interpreting some

15   of the spreadsheets and other things --

16              THE COURT:    Sure.

17              MR. ZAMBRI:    -- and I don't have that

18   institutional knowledge.

19              Maybe, tactically, I would like to decide to take

20   some of these depositions, then reserve until I get all the

21   depositions for the remainder of my time.

22              Is the Court saying I can't do that?

23              I know counsel is against that approach.

24              THE COURT:    I'm not saying one way or another.

25              You know, if you want to do that, I can see why

                         WilliamPZaremba@gmail.com
     Case 1:17-cv-00112-APM Document 62 Filed 04/15/19 Page 20 of 80

                                                                        20

1    Mr. Casas would have a problem with that.        But it's going to

2    have to be presented on a sort of witness-by-witness basis,

3    I think.

4               I mean, if what I hear you saying -- and this is

5    why I sort of injected the 30(b)(6) issue.

6               If, for example, you've got -- you're getting

7    spreadsheets and you need somebody to interpret these

8    spreadsheets or the Kronos data or what have you, you know,

9    a 30(b)(6) witness, who can help you march through that

10   stuff, may be the place to start.

11              But, again, you have, obviously, a far better

12   insight into your case and strategy than I do.

13              MR. ZAMBRI:    Understood, Your Honor.

14              THE COURT:    I mean, look, folks:     My interest at

15   the end of the day -- and this is not -- this is a very

16   general standard -- is to, A, get done on time, and, B, get

17   done in a way that is efficient, which means not involving

18   multiple depositions where possible and not splitting up

19   depositions where possible.

20              I mean, there may be instances where you'd like to

21   do that and Mr. Casas won't agree and you'll have to come to

22   me and I'm happy to resolve those disputes.

23              But if you want to split up the time of somebody,

24   Mr. Zambri, just know that I suspect Mr. Casas is going to

25   object to that and it may end up on my desk to decide it, so

                         WilliamPZaremba@gmail.com
     Case 1:17-cv-00112-APM Document 62 Filed 04/15/19 Page 21 of 80

                                                                       21

1    you better have a good reason for it, okay?

2               MR. ZAMBRI:    Understood.

3               THE COURT:    All right.    You wanted to raise an

4    issue.

5               MR. ZAMBRI:    Your Honor, so we're getting a bunch

6    of documents.

7               And I don't believe we've presented to the Court

8    at any time an idea of what -- when it would be appropriate,

9    if ever, would be their argument, to move to Phase 2.

10              What I don't want to do -- and in the absence of

11   clarity, what I don't want to do is file something before

12   the Court, have it be opposed, and then the Court say, well,

13   that was your one shot, that was your one bite at the apple.

14              So hypothetically, if I believe that there's

15   enough already that's been disseminated through discovery,

16   you know the question would be, would it be appropriate for

17   me -- I'm not asking the Court to rule on this, I'm giving

18   you some background on it -- would it be appropriate for me

19   now to ask for Phase 2 and define it in some way that

20   I believe makes sense, and obviously it would be great if we

21   could get consent.

22              I'm raising it because -- since we haven't done

23   that, I think counsel agrees with me, that we haven't done

24   it, at least not with sufficient clarity, that we ought to

25   start talking about it.

                         WilliamPZaremba@gmail.com
     Case 1:17-cv-00112-APM Document 62 Filed 04/15/19 Page 22 of 80

                                                                             22

1               And I'd like to be able to present something to

2    the Court, maybe in advance of the 90 days from now.

3    I think it's a question that probably merits resolution

4    before 90 days from now; otherwise, Your Honor, where we're

5    left is, if I only have one shot at it, I'm going to wait

6    until I can go through as much discovery as I can.         I think

7    that's the only prudent thing I can do, capture as much as

8    I can, present it to you, and then ask for Phase 2 at that

9    time.

10              Now, I may have had plenty of stuff already to

11   move to Phase 2, so we're delaying, ultimately, the process

12   for the Court and for the parties.

13              THE COURT:    I mean, look, you know, I can't say

14   I've really thought that out.

15              I suppose what I had envisioned is that at some

16   point, probably toward the end of discovery, you will have

17   found yourself in a position to believe that you can sort of

18   make your showing to expand the scope of discovery to beyond

19   just the Mid-Atlantic and the particular stores there.            You

20   know, I think optimally, it's one shot.

21              And I'm always open to the notion that somehow you

22   get a document late in time or you take a deposition later

23   in time that you didn't have access to that might make me

24   reconsider.

25              But, you know, ideally, I'd like to have your best

                         WilliamPZaremba@gmail.com
     Case 1:17-cv-00112-APM Document 62 Filed 04/15/19 Page 23 of 80

                                                                       23

1    case and hear you out based on your best case, rather than

2    having to leave the door ajar to possibly having to revisit

3    once you find yourself getting more information.

4               MR. ZAMBRI:    Understood, Your Honor.

5               I still plan to continue the communication because

6    I think ultimately, the Court is probably going to want to

7    know if we can agree on what --

8               THE COURT:    Sure.

9               MR. ZAMBRI:    -- would warrant a Phase 2 discovery;

10   and if we can agree on that, maybe that could expedite

11   things to --

12              THE COURT:    Absolutely.

13              I mean, that's obviously the reference; that if

14   you think you're at a place where you could come to me and

15   make your presentation; or even before then, that you all

16   can come to some agreement as to what the threshold would

17   be, what the threshold showing would be, then terrific.

18              MR. ZAMBRI:    Okay.   Thank you.

19              MR. CASAS:    If I could just add one other layer on

20   top of that, Your Honor, and that is, to the extent that

21   Phase 2 would contemplate going outside of the Mid-Atlantic,

22   Maryland, Virginia, and D.C., we still have the

23   interlocutory appeal that's being briefed.

24              Just so the Court's aware, it's almost fully

25   briefed.   Our reply is now due on May 10th, and then the

                         WilliamPZaremba@gmail.com
     Case 1:17-cv-00112-APM Document 62 Filed 04/15/19 Page 24 of 80

                                                                       24

1    Circuit will do whatever it wants to do on its own time.

2               But to the extent that hasn't been ruled upon,

3    we will be objecting to any broader discovery, based on the

4    fact that there would be jurisdictional issues here that

5    would prevent the class from expanding, and, therefore,

6    discovery should not be expanded as well.

7               THE COURT:    Yeah, that's out there, too, although

8    I suspect the earliest -- you wouldn't get an oral argument

9    until -- at the earliest, until I think they start their

10   term in late August or...

11              MR. ZAMBRI:    I think it might --

12              THE COURT:    It think it would mid-August or early

13   September.

14              MR. ZAMBRI:    Yeah.

15              THE COURT:    Certainly not any later than early

16   September, I know they get started by September 1.

17              I think a lot of them take vacation in August, so

18   you may not be -- you can probably plan accordingly.

19              Okay.   Well, is there anything else that anybody

20   wants to talk about before we turn to the discovery dispute?

21              MR. ZAMBRI:    The only thing left in my case, and

22   I think we're working it out here, is the Kronos audits,

23   but...

24              THE COURT:    Oh, right.    I did want to ask that.

25              MR. ZAMBRI:    We're looking for the Kronos audits.

                         WilliamPZaremba@gmail.com
     Case 1:17-cv-00112-APM Document 62 Filed 04/15/19 Page 25 of 80

                                                                          25

1               We've had some follow-up discussion.        Apparently,

2    they're doing research about them.

3               Mr. Casas is characterizing them in a certain way

4    that -- again, there's some institutional knowledge

5    I don't have.

6               My understanding of the Kronos audits is that they

7    do reflect when shifts are made and they'd be important

8    documents.   It's a computer document that we could sort of

9    look at side by side to the gainsharing reports and

10   ultimately the TTFs, so that would tell a fuller picture.

11              THE COURT:    So let me ask this, because this,

12   actually, is probably going to segue into the discovery

13   dispute.   There's a question I have in connection with it.

14              Whether it's the Kronos data or looking at TTFs,

15   if either or both show some sort of shift in time, how

16   do you prove or how will you prove that that shift in time

17   was a gainsharing-program violation, as opposed to just

18   re-assigning somebody to another part of the store because

19   that part of the store was -- needed some extra help on --

20   during a particular week?

21              I mean, Mr. Casas, for example, in this discovery

22   dispute, he attached a couple of the TTFs, and at least to

23   the uninitiated if you look at that, nobody could really say

24   why the time shifting happened.

25              MR. ZAMBRI:    Right.

                         WilliamPZaremba@gmail.com
     Case 1:17-cv-00112-APM Document 62 Filed 04/15/19 Page 26 of 80

                                                                        26

1               And so from our perspective, you can pick and

2    choose which TTFs you want to bring to the Court's

3    attention.

4               But there should be a TTF for every single

5    shifting of labor.    If there's an absence of a TTF, by

6    default, that's a problem and it would be elicited.

7    I don't know if they're going to try to come up with an

8    excuse for that.

9               THE COURT:    I mean, certainly, if there's a good

10   number of them.

11              I mean, if there's a one-off here and there,

12   that's just somebody didn't fill out the form.

13              MR. ZAMBRI:    Potentially.

14              THE COURT:    Potentially.

15              MR. ZAMBRI:    That's right.

16              The Kronos will show us -- I mean, people are

17   supposed to used the Kronos system, is our understanding.

18   So that better be clear, too, on the Kronos system.

19              It's also the kind and quality of the transfer

20   that you're doing.

21              Are you moving a team manager?       Are you taking a

22   team manager out of a team?      Out of the meat department?

23   There is no team manager in October of 2015.

24              We're just going to have two team managers in

25   produce one day.    That's going to raise a red flag.        And

                         WilliamPZaremba@gmail.com
     Case 1:17-cv-00112-APM Document 62 Filed 04/15/19 Page 27 of 80

                                                                       27

1    when that happens a lot or a little will be of interest to

2    the Court, I imagine, at some point.

3               Then there's declarations of people, emails from,

4    let's say, a Ms. Mueller out of the Mid-Atlantic region

5    that's instructing someone to do this very thing; or

6    somebody else who's an executive.

7               And then, of course, declarations from the store

8    managers themselves who are the apex of the management of

9    the store.

10              They're trying to separate themselves, Whole

11   Foods, from these store managers.       I mean, from our

12   perspective, they can't do that.       That is the apex of

13   management for that store and they're going to tell stories

14   about where it was happening, how often it was happening.

15              So there's a constellation of things, Your Honor,

16   and the puzzle is coming together.       But there's a lot more

17   coming in and a lot more that we need to do, particularly if

18   the preference, and I understand, is for me to present it

19   all as best I can at one time.

20              THE COURT:    Well, that's helpful.

21              Okay.   Anything else before we turn to the dispute

22   at hand?

23              MR. ZAMBRI:    Not from Molock the plaintiffs,

24   Your Honor.

25              MR. CASAS:    No.

                         WilliamPZaremba@gmail.com
     Case 1:17-cv-00112-APM Document 62 Filed 04/15/19 Page 28 of 80

                                                                          28

1               I mean, Your Honor, just to address Kronos very

2    quickly, on the audit side, Mr. Hempfling and I have been

3    researching this and talking to the folks that operate

4    Kronos on a regular basis or are sort of the keepers of it.

5               The only audits that we're aware of, and

6    I wouldn't even call them an audit, but the people that are

7    in charge of Kronos do is that every other Monday, on

8    payroll Monday, they reconcile time card entries with

9    Workday entries, which Workday is a payroll software.

10              And they're run through Kronos, a query to make

11   sure that those entries balance out.

12              They keep a screenshot of the ultimate balancing,

13   but the actual data that is generated is not kept in the

14   normal course.

15              We are unaware of an audit being done.        From what

16   we've been told, Kronos can't look at and see why time was

17   transferred.   All it shows is that John Smith, whose home

18   team is produce, had two and a half hours transferred by a

19   PBS at the Georgetown store, from Kronos to meat, October

20   3rd, 2016.   That's all Kronos will show.       And that's all the

21   TTFs will show.

22              So from Your Honor's question earlier, the

23   documents that we're talking about, the data, the TTFs, the

24   Kronos data, it's neutral, it's just objective information.

25              The only way you can actually figure out whether

                         WilliamPZaremba@gmail.com
     Case 1:17-cv-00112-APM Document 62 Filed 04/15/19 Page 29 of 80

                                                                       29

1    those two and a half hours that were transferred from

2    produce to meat was improper is to go talk to John Smith or

3    talk to the PBS.

4               To the extent they're claiming there are emails

5    where people are being told, you must do this in order to

6    manipulate gainsharing, I suppose those e-mails, if they

7    exist, would be instructive.

8               But, otherwise, just because a team leader from

9    meat has been moved over to bakery for a week, well, unless

10   we talk to those team leaders, we're not going to know why.

11              So there's a lot of background information here

12   that needs to be developed and discovered.

13              THE COURT:    So is there anything that -- let me

14   put it differently.

15              If we're thinking about this in terms of a Venn

16   Diagram and sort of there's the Kronos data as one circle

17   and the TTFs are another circle, is there any information

18   that getting the hard copy TTFs would give us that you can't

19   already read from the Kronos data?

20              Because at least as I understand the way this

21   works is, a TTF is filled out, it's given to some payroll

22   person, and that person then inputs the time change, which

23   should then be reflected in Kronos, right?

24              And so in thinking through what Mr. Klaproth was

25   looking for, what I'm trying to understand is, I suppose

                         WilliamPZaremba@gmail.com
     Case 1:17-cv-00112-APM Document 62 Filed 04/15/19 Page 30 of 80

                                                                       30

1    some TTF could say "transferred for gainsharing bonus."

2               MR. CASAS:    Let's hope not, Your Honor, but yeah,

3    I suppose.

4               THE COURT:    But what is the universe of TTFs that

5    presumably underlie the Kronos data itself going to tell us?

6               MR. CASAS:    I mean, the one thing that the TTFs

7    are supposed to show -- and if you look at the examples in

8    Exhibit A on the filing -- there's supposed to be a reason

9    put in there as far as why the time is being transferred.

10              For example, one of the documents I submitted

11   shows that time was transferred because the individual was

12   attending a coordinator meeting at the store with the

13   initials KMQ, which I can't remember now which one that is.

14   So time was transferred for that reason.

15              Time was transferred on another one of the TTFs I

16   submitted because someone mispunched.

17              So to the extent the TTFs, I suppose, could show a

18   reason that doesn't pass the smell test or maybe it's blank,

19   I suppose those TTFs could indicate there's an issue that

20   needs further investigation.

21              But the TTF in and of itself is not going to show

22   that -- even if it's blank, is going to show that the time

23   transfer was improper.

24              The time transfer sheet is as good as the

25   information that was put on it by whoever wrote it up.

                         WilliamPZaremba@gmail.com
     Case 1:17-cv-00112-APM Document 62 Filed 04/15/19 Page 31 of 80

                                                                       31

1               THE COURT:    Right.

2               MR. CASAS:    And the intent of the person is not

3    going to be reflected on the TTF.

4               THE COURT:    Mr. Klaproth.

5               MR. KLAPROTH:    So, Your Honor, I think I may be

6    able to shed some light on that issue, at least from my

7    client's perspective.

8               So at least the way they did it, as far as

9    transferring labor, was any time labor was transferred, it

10   was the morning of payroll, they would have to go into

11   Kronos itself to modify and do a manual change, and that's

12   shown in the Kronos data that we just got, it actually shows

13   those manual changes.

14              THE COURT:    You mean to say that there's actually

15   a timing element to when the labor shifting occurs that you

16   think is evidence of manipulation?

17              MR. KLAPROTH:    Essentially yes, because I believe

18   it was Monday morning when payroll would need to be

19   submitted; and at that point, they'd say, oh, darn, meat

20   department has a deficit, let's transfer labor, get it done.

21   And then what was supposed to happen to document or validate

22   that transfer was to complete a TTF.

23              And actually, there's a different iteration of the

24   form as well that says "Kronos punch form."        Basically,

25   they're validating that transfer.

                         WilliamPZaremba@gmail.com
     Case 1:17-cv-00112-APM Document 62 Filed 04/15/19 Page 32 of 80

                                                                          32

1                So my clients in this case were terminated for not

2    having those TTFs.

3                So from our perspective, yes, there is a Venn

4    Diagram with three sources of information we're looking at:

5    Gainsharing reports, which shows a transfer, which is a much

6    more a labor-intensive way to figure this out.

7                We could also look at the Kronos data which shows

8    the transfer.

9                And then to validate that transfer, whether you're

10   looking at the gainsharing report or the Kronos, is to look

11   at a TTF.

12               And I mean, based on representations made in this

13   case, that's the only way to actually determine whether a

14   transfer was valid or not.

15               THE COURT:   I guess it goes back to -- again,

16   these are the samples that Mr. Casas has brought forward, so

17   they may not be representative.

18               You know, I look at these three samples.       And you

19   may read them differently than I do and see things that even

20   I don't.    But it's not clear to me that having your hands on

21   these is going to provide any real -- shed any real light on

22   the reason why it was done, the labor shifting was done, at

23   least in a nefarious sense.

24               MR. KLAPROTH:   And I would agree with that.

25               THE COURT:   Unless what's on here is pre-textual

                         WilliamPZaremba@gmail.com
     Case 1:17-cv-00112-APM Document 62 Filed 04/15/19 Page 33 of 80

                                                                        33

1    and not accurate.    That's always a possibility.

2               MR. KLAPROTH:    Well -- and so I think Mr. Zambri

3    hit the nail on the head.     The real way to look at this is

4    the absence of TTFs, because by Whole Foods' own definition,

5    if there's a transfer without a TTF, it's improper.

6               So that's what we were looking for.        We're looking

7    to identify specific transfers and just asking for the

8    documentation to show it's valid.

9               THE COURT:    And does the -- is there a way to

10   tell, just from the Kronos data, whether there was a TTF?

11   In other words, if there was not an underlying TTF form.

12              Let's say what happens is a store manager goes to

13   the payroll person and says, look, we need to do some labor

14   shifting here.    Today's payroll.     You know, shift the store

15   manager -- or the section manager from meat to bakery, but

16   I'm not going to put a -- I'm not going to underwrite a TTF

17   for you to do that.

18              Is there any way to identify that scenario, where

19   there's no actual TTF just based on the Kronos data?

20              Are you going to have to look for all the

21   hard-copy TTFs and then figure out -- match them up or look

22   at them side by side and say, oh, wait a minute, there's

23   some Kronos entry for time shifting for which there's no TTF

24   reflected?

25              MR. KLAPROTH:    So essentially -- ultimately, we're

                         WilliamPZaremba@gmail.com
     Case 1:17-cv-00112-APM Document 62 Filed 04/15/19 Page 34 of 80

                                                                          34

1    going to have to look and compare them side by side.          Say,

2    here's a transfer, where's the TTF that corresponds to this?

3               So from national's perspective, there actually was

4    no way to determine, other than going to the store where

5    these TTFs were stored in boxes.

6               So -- but what they did do, and my understanding

7    is, we even have emails that show, hey, national is

8    conducting these audits, they're starting to red flag

9    transfers -- there's an email that says that from either

10   Dave Gearhart or Scott Allshouse -- so we need to make sure

11   that we're doing these right, meaning make sure there's

12   paperwork.

13              So essentially from national's perspective -- I

14   even brought a printout of a snapshot of page 1 of the

15   Kronos data, and there's nothing that shows that.         It just

16   says whether it was a manual correction and who did the

17   correction.

18              MR. HEMPFLING:    And, your Honor, this is

19   John Hempfling.    I apologize for interrupting, but I would

20   like to clarify one issue, and that is, Mr. Klaproth's

21   statement that the mere absence of a TTF indicates that a

22   transfer was improper.     That's not exactly correct.

23              What that means is that the transfer was not

24   properly documented, but it doesn't necessarily mean that

25   the transfer was unlawful.

                         WilliamPZaremba@gmail.com
     Case 1:17-cv-00112-APM Document 62 Filed 04/15/19 Page 35 of 80

                                                                         35

1               If you look at the TTFs and you look at Kronos

2    data, that information alone will not tell you that a

3    certain transfer was improper, as done the way that we

4    allege the nine FTLs did them improperly for nefarious

5    reasons and ended in their termination.        That's our

6    allegation, obviously.

7               But the mere absence of a TTF does not de facto

8    mean it was a bad transfer.      It could mean it was bad

9    paperwork, it could mean any number of things.         And that's

10   why Mr. Casas pointed out that you would have to interview

11   folks to determine that issue, which, obviously, leads into

12   all kinds of individualized issues, as far as the class

13   action would go.

14              But I wanted to point out that it's not exactly

15   accurate to say that the mere absence of a TTF means de

16   facto that it was a bad transfer.

17              MR. KLAPROTH:    So essentially the problem that we

18   have is that the rules that created, the parameters, at

19   least by which my clients were fired, was for not having --

20   "falsifying records" and not having these TTFs.         So that was

21   the basis for their termination.

22              So I think you just play that out company-wide,

23   since there was, apparently, a company-wide investigation,

24   and that's the only way, if we work with the common set of

25   rules that apply to this investigation.

                         WilliamPZaremba@gmail.com
     Case 1:17-cv-00112-APM Document 62 Filed 04/15/19 Page 36 of 80

                                                                       36

1                THE COURT:   So on the subject, then, let me --

2    your brief suggests that we're only talking about 1500 pages

3    of documents.    And I guess that's based -- that's a rough

4    estimate based upon the 1431 instances of transfer you've

5    seen in the data, right?

6                MR. KLAPROTH:   That is correct.

7                THE COURT:   Okay.

8                MR. KLAPROTH:   So the TTF is a single-page

9    document.

10               THE COURT:   Right.

11               And so that, however, is across, that 1431 or

12   1500, whatever it is, that's across 352 stores, right?

13               MR. KLAPROTH:   That's correct.

14               THE COURT:   And given that the date range for

15   those is September 2015 -- July, August, September 2015,

16   those should all still be at the stores?

17               MR. CASAS:   Those, Your Honor, should all be --

18               THE COURT:   Well, I guess not.

19               MR. CASAS:   They should be at Iron Mountain.

20               THE COURT:   Iron Mountain.

21               MR. CASAS:   Or whatever store's facility,

22   particular store, might be doing it.

23               THE COURT:   Right.   Okay.

24               MR. CASAS:   Not all stores use Iron Mountain.

25               THE COURT:   And how hard would it be?

                         WilliamPZaremba@gmail.com
     Case 1:17-cv-00112-APM Document 62 Filed 04/15/19 Page 37 of 80

                                                                        37

1               Let's just take one TTF.      You've got a transfer of

2    a store in North Carolina on a particular day and you want

3    the TTF for that and it's at a storage facility.         What is

4    that going to take?     I mean, is it a needle in a haystack?

5    Or is there a way to narrow down to a box that somebody can

6    then look through?    Or boxes?

7               MR. CASAS:    The answer, Your Honor, is going to

8    depend upon the store and the PBS and how diligent the PBS

9    was in documenting where he or she put a particular form.

10              THE COURT:    What's PBS?

11              MR. CASAS:    A payroll benefit specialist.

12              THE COURT:    Okay.

13              MR. CASAS:    The PBS is the individual who gets the

14   TTF and is the one that actually makes the changes manually

15   in Kronos.

16              This person also is in charge of making sure

17   payroll is done right and making sure people get their

18   overtime or what have you.       They're the in-store accountant,

19   for lack of a better way to describe him or her.

20              And that also -- your question also assumes that a

21   box is for a particular week or for a particular month.

22              From what we found doing the Iron Mountain search

23   for the other stores, is that the PBS will keep the records

24   until he or she thinks she has enough to fill several boxes,

25   because the things are happening so quickly at the store,

                         WilliamPZaremba@gmail.com
     Case 1:17-cv-00112-APM Document 62 Filed 04/15/19 Page 38 of 80

                                                                       38

1    they don't do things every day.

2               And so we have to -- assuming the PBS did a file

3    for a month for one box, we could potentially find it pretty

4    quickly.

5               What we found, though, is that the boxes are just

6    jammed full with all sorts of stuff and there's no indices

7    for what's inside the box.

8               And that even assumes that the file folders in the

9    boxes are labeled.    So our folks actually had to go into

10   some of these boxes and go through every folder to find out

11   what was in it, what month these were, and then find the

12   actual documents at issue.

13              So it does vary, Your Honor.       It's not as targeted

14   as you would hope.

15              THE COURT:    Well, that's what I was trying to get

16   at.   Is it as simple as looking on an index and pointing to

17   a box from a particular store at a particular date range.

18              MR. KLAPROTH:    So, Your Honor, the issue I have

19   with that position is that if I had a client who asked --

20   from two years ago, asked for a settlement agreement, my

21   response was:   It's in -- I have boxes in my garage, it's

22   going to take me months to find it.       I mean, that's not an

23   acceptable response.

24              So I think here, for them to try to benefit from

25   any sort of disorganization for these documents, which we've

                         WilliamPZaremba@gmail.com
     Case 1:17-cv-00112-APM Document 62 Filed 04/15/19 Page 39 of 80

                                                                       39

1    repeatedly been told are essential, I just don't --

2               THE COURT:    Well, I mean, yes and no.

3               It's all relative, right?

4               I mean, if the settlement agreement is the basis

5    of the lawsuit, then you better bet that you're going to

6    have to spend time rummaging through boxes to find it.

7               You know, this is all sort of rule -- this

8    proportionality issue that I'm supposed to grapple with

9    under Rule 26.    And that's what I'm trying to get at here,

10   is to try and balance the probative value versus the expense

11   of having to get these things.

12              I think I've expressed this before, which is that,

13   given what some of these statements are, I do think the

14   plaintiffs will have to prove, for example, that there was

15   manipulation happening at more than nine stores.

16              And the statement is that it wasn't -- it was only

17   happening at nine stores and you want to prove that's false;

18   in fact, that it was happening at more than nine stores; and

19   the way you're going to do that is -- at least one way you

20   might do that is with the records.

21              MR. CASAS:    But, Your Honor, not to delve into the

22   merits here, but we have to look at Ms. Buchanan's

23   statements as of what was known to Whole Foods at the time.

24              And as we talked about in our briefing, there was

25   an investigation that was done, and there was also an

                         WilliamPZaremba@gmail.com
     Case 1:17-cv-00112-APM Document 62 Filed 04/15/19 Page 40 of 80

                                                                       40

1    ongoing investigation.

2               And so based upon what they had been able to find

3    out by the time Ms. Buchanan was called by the Associated

4    Press, this is what Whole Foods knew, and that's what

5    Ms. Buchanan said to the press.

6               Going through every TTF and finding that there

7    might have been another rogue store manager out there in

8    Seattle doesn't mean that there was a nationwide problem,

9    nor does it mean that Ms. Buchanan's statements, at the time

10   she made them, were false.

11              And there are other ways, for example, other than

12   TTFs, to decide whether a TTF is necessary to be searched

13   for.

14              THE COURT:    I guess the question is -- the

15   standard is going to be one of just negligence, right, in

16   terms of making the defamatory statement.        This isn't actual

17   malice here.

18              And so if Ms. Buchanan says, at a particular point

19   in time, well, the manipulation's only happening at nine of

20   our locations, and she knows -- I don't know whether she did

21   or not -- that the investigation was, in fact, only limited

22   to nine locations, say hypothetically, you know, that's

23   going to be a problem for you, and it won't matter at what

24   point in time she made the statement.

25              You know, these are pretty broad statements about

                         WilliamPZaremba@gmail.com
     Case 1:17-cv-00112-APM Document 62 Filed 04/15/19 Page 41 of 80

                                                                       41

1    the breadth of the investigation.       And given the standard

2    here, they have an easier time of proving it than they would

3    under an actual malice standard.

4               MR. CASAS:    Right.

5               But, Your Honor, even so -- even if there was

6    somebody who had gone rogue up in Seattle and they were also

7    improperly manipulating labor, it doesn't mean that what

8    these individuals did was okay.      They still violated the

9    gainsharing policy and they were terminated for it, and they

10   were rightly terminated for violating the gainsharing

11   policy.

12              So it doesn't -- to the extent the truth is the

13   defense here, they manipulated the gainsharing policy and

14   were terminated for it.

15              THE COURT:    Well, but it goes beyond that.

16              I mean, if Ms. Buchanan's statements were, they

17   were fired for manipulating the bonus program, period, then

18   that would be one thing, because then, I think you'd be

19   right, if somebody did it in Seattle, it probably would be

20   less probative.

21              But, again, Whole Foods went beyond that and said,

22   look, this was only isolated in these nine stores,

23   suggesting that these folks just weren't violating company

24   policy, they were sort of rogue managers; and that the rest

25   of the company was -- this issue wasn't prevalent.         And

                         WilliamPZaremba@gmail.com
     Case 1:17-cv-00112-APM Document 62 Filed 04/15/19 Page 42 of 80

                                                                       42

1    their defense is, or at least their position is, look, this

2    was company-wide, we were just doing what everybody else was

3    doing.

4               Look, I think the question here is what,

5    Mr. Klaproth, you think you need and whether it's reasonable

6    to make that request.

7               And my worry here is that if you're taking 352

8    stores and you're looking for 1500 documents, I can't even

9    think about how much time that's going to take.

10              I mean, you've got different stores, different

11   storage facilities, try and identify particular boxes.

12   You've got to send people in there to maybe look at document

13   by document.   That's a lot of time and effort.

14              And ultimately it may be fruitful for you, but

15   I'm not sure I'm ready to require them to do that.         That

16   could take -- I can't even conceive of how much time that

17   might take.

18              MR. KLAPROTH:    Well, Your Honor, I hear you loud

19   and clear, and we are certainly mindful of that.

20              And that's why during the status -- the

21   teleconference we had, we proposed what we thought was

22   reasonable, as far as setting an evidentiary threshold, once

23   we've established X number of stores or transfers were

24   improper, that our burden is satisfied with respect to

25   falsity.

                         WilliamPZaremba@gmail.com
     Case 1:17-cv-00112-APM Document 62 Filed 04/15/19 Page 43 of 80

                                                                       43

1                I thought that was a proposal that both sides

2    could agree, whichever way it comes down, we'll live with

3    that.   But that's something Whole Foods wholeheartedly

4    rejected.

5                So I fear that, say we take a look at 200 stores

6    or even 100 stores and we show 90 percent of the transfers

7    there were improper, they're going to say, well, it's still

8    substantially true, those statements, so...

9                THE COURT:   Well, let me ask you this.

10               I mean, if you put this to a statistician and the

11   statistician would say, Whole Foods -- what would be a

12   statistically significant sample of stores that, if you

13   found improper labor shifting, that you could then say, to a

14   90 degree percent of certainty or 95 percent degree of

15   certainty, that this was a -- that this was happening in the

16   other stores as well?

17               Do you have any sense -- and that, of course,

18   would, then, also assume some randomization in terms of

19   which stores are being selected.

20               But do you have any sense of what that number

21   might be?

22               MR. KLAPROTH:   I don't, Your Honor.

23               But I fear we would still run into that same

24   roadblock, where it's like, you know, Whole Foods would say,

25   well, this is just a sampling then, and then attack the

                         WilliamPZaremba@gmail.com
     Case 1:17-cv-00112-APM Document 62 Filed 04/15/19 Page 44 of 80

                                                                       44

1    assumptions that went into the sample.

2               THE COURT:    Well, it's hard for them to do that,

3    Mr. Klaproth, only if, for no other reason, than they're

4    standing up here right now saying that it's too burdensome

5    for them to get all the records.

6               So I think I'd have a hard time accepting that

7    argument, if they're now standing here right now saying,

8    well, we're not -- it's too burdensome for us to get all

9    these records.

10              MR. CASAS:    And we have to look at it from another

11   angle, Your Honor, which is -- well, there's two angles; one

12   is, we have to look at the investigation that was going on

13   at the time Ms. Buchanan made those statements.

14              The investigation that was going on does not

15   necessarily involve TTFs.     In fact, I don't think it did

16   involve TTFs.    There was another mechanism by which

17   Whole Foods was investigating.

18              So using the TTFs now does not turn Ms. Buchanan's

19   statements to be untrue, nor does it invalidate the

20   investigation that was ongoing.      So you're looking at apples

21   and oranges.

22              And, two, just looking at the TTFs from 100 stores

23   doesn't necessarily mean you can tell from looking at those

24   TTFs, as Your Honor has pointed out, that any of those

25   transfers of labor were improper.

                         WilliamPZaremba@gmail.com
     Case 1:17-cv-00112-APM Document 62 Filed 04/15/19 Page 45 of 80

                                                                       45

1               There's a lot more work that has to get completed

2    after the TTFs are produced before you can determine whether

3    any of the information on those TTFs was actually improper.

4               THE COURT:    So tell me a little bit about -- and

5    I'll talk about this ambiguously so I don't run into any

6    problems with the protective order.

7               But you sent me -- or Mr. Klaproth sent me some

8    slides from a PowerPoint, I don't know what the date of it

9    was, when this particular document was created, but it

10   suggests that, at least at some point, Whole Foods believed

11   that it was possible that 119 stores -- that there was a

12   60 percent confidence that 119 stores, there might be a

13   problem.   And I know later on, there's some further

14   suggestion that that was resolved.

15              I guess question one is how it was initially

16   flagged that these 119 stores might have problems?

17              Two, how did anybody come up with the confidence

18   level here?   I mean, it's pretty precise:       60 percent

19   confidence, 90 percent confidence.

20              And then, three, to the extent it was resolved,

21   how did that get resolved?

22              MR. KLAPROTH:    So, Your Honor, with respect to

23   this -- and I actually believe this is underinclusive, this

24   investigation, because, one, it does not include transfers

25   to admin, which that was the most likely department the

                         WilliamPZaremba@gmail.com
     Case 1:17-cv-00112-APM Document 62 Filed 04/15/19 Page 46 of 80

                                                                        46

1    transfers went to.    It does not include -- and the reason

2    why was because of time limitations, so that was it.          So

3    they've already limited the data there.

4                It does not consider manual punches for Kronos,

5    which Your Honor just saw was easily to be determined, just

6    looking at that one column.

7                THE COURT:   Just so we're all clear, these

8    particular stores, that's not the universe of stores that

9    you've identified through your own review of the Kronos

10   data.   This is a subset of, presumably, the 325; or at

11   least, one would hope or think, that most of these 119 are

12   within the 325.    Is that --

13               MR. KLAPROTH:   Presumably, Your Honor, yes.

14               THE COURT:   I'm sorry.    I interrupted you.

15               MR. CASAS:   Not necessarily the case, Your Honor,

16   looking at two different time frames.

17               The information that Mr. Klaproth is basing it on

18   is from July through September 2015.

19               This information was looked at in the fall of

20   2016.

21               So there could be an overlap, but I think the

22   probability is slim just because of the time frames that are

23   involved.

24               THE COURT:   Right.

25               MR. KLAPROTH:   So there are different time frames.

                         WilliamPZaremba@gmail.com
     Case 1:17-cv-00112-APM Document 62 Filed 04/15/19 Page 47 of 80

                                                                       47

1                But with respect to the actual stores, if there

2    was an overlap, it is presumable.

3                And then the final thing is that they limited that

4    search even further down to just stores and departments that

5    barely made budget.      So that was another assumption that

6    went into -- and yet they still found 119 stores.

7                So we're going to have to take a deposition on

8    this, presumably a 30(b)(6), as to how, then, they narrowed

9    it down based on the subsequent data produced by Mr. Casas.

10               And it seems like it was just phone calls from the

11   regional president.      That was it.    It wasn't sit-down

12   interviews, like they did with my folks.        There was no

13   looking at TTFs.

14               So we're already dealing with an investigation

15   that was not uniform throughout.        It was simply, "If you say

16   so."

17               That's what it seems, but, again, we will need a

18   30(b)(6) on that.

19               MR. CASAS:    And I understand the counsel's

20   position.

21               And the regional presidents did make phone calls,

22   but they made appropriate phone calls to the appropriate

23   people, and those people did the investigation.

24               Now, how long they spent as far as talking to

25   every person that was involved in these transfers, I can't

                         WilliamPZaremba@gmail.com
     Case 1:17-cv-00112-APM Document 62 Filed 04/15/19 Page 48 of 80

                                                                        48

1    tell you that, I don't know the answer to that question.

2               As far as the data, you also have to look at the

3    fact that there were different parameters that were set up.

4    And perhaps a 30(b)(6) is the way to go at some point.

5               But the individuals at central were looking at the

6    same data that's been provided to Mr. Klaproth, and they

7    said, we think there's a problem, we need some more

8    investigation.

9               And then they went and they talked to people and

10   they figured out that this time transfer was done because

11   so-and-so was getting ready for maternity leave; or this

12   time transfer was done because so-and-so wanted to transfer

13   departments and you needed to have two ATLs in the meat

14   department that week.

15              So there's lots of reasons why those time

16   transfers were made.     And that's why, at the time of this

17   particular chart that I forwarded to Your Honor separately,

18   they cleared all but about nine stores and the investigation

19   was ongoing.

20              MR. KLAPROTH:    But those reasons are all just

21   speculation.   There's no documentation, there's no TTFs.         So

22   that's the issue.

23              MR. CASAS:    I have nothing, Your Honor, that

24   I know of, that's been produced.

25              But to the extent that emails went back and forth,

                         WilliamPZaremba@gmail.com
     Case 1:17-cv-00112-APM Document 62 Filed 04/15/19 Page 49 of 80

                                                                       49

1    they would have been caught on the custodians that we are

2    processing, and that information would be produced.

3               THE COURT:    So tell me, as a practical matter,

4    Mr. Casas, what you would have to -- what sort of processes

5    or procedures you would have to invoke to try and get a

6    particular TTF?

7               I mean, who is it that is on the ground, is going

8    to Iron Mountain?    Or maybe you're having the box brought in

9    from Iron Mountain.     And then are they all being shipped to

10   your office?   Or are you having folks who are regionally

11   with the store doing the review or the attempt to find these

12   things?   Or how is that happening?

13              MR. CASAS:    So the way we did it for the 22 stores

14   for Phase 1 is, we had all of the boxes shipped to a

15   location in Northern Virginia.      We have an office there.

16   And so -- and it has more space.

17              And so we worked with Iron Mountain, we worked

18   with some consultants, we worked with our own folks to

19   gather the boxes.

20              My associates went through the indices from the

21   different boxes and made their best guess, as far as where

22   the folders were.

23              And then two associates and a paralegal just went

24   through the boxes to try to find the right folders and the

25   right files.

                         WilliamPZaremba@gmail.com
     Case 1:17-cv-00112-APM Document 62 Filed 04/15/19 Page 50 of 80

                                                                       50

1               And what we did to date is a little bit different

2    than what we're talking about doing here.

3               Our folks were just looking for the folders with

4    the TTFs from these stores, as opposed to for a particular

5    time transfer.

6               So I would imagine there would be a little more

7    investigation required to actually find a particular time

8    transfer form.

9               THE COURT:    Right.

10              And what degree of -- I mean, the other question

11   is, if there's no TTF, I mean, what -- how much work is

12   going to be required to establish a negative?

13              I know it's one thing if you find a TTF, it's

14   another thing, how long does somebody need to search before

15   they're satisfied that there was no TTF.

16              MR. CASAS:    We'd have to go back to the PBS of the

17   store and determine whether there are a host of TTFs that

18   are missing, meaning that perhaps there was a week or two

19   weeks or a month or some time frame for whatever reason it

20   wasn't filed properly or maybe it wasn't filed at all.

21              So we'd have to do some follow-up legwork to see

22   whether -- if there's no time transfer form for October 1,

23   2016 -- 2015, I'm sorry, September 1st, 2015, we'd have to

24   do some legwork to figure that out.

25              And then, Your Honor, at the same time, we would

                         WilliamPZaremba@gmail.com
     Case 1:17-cv-00112-APM Document 62 Filed 04/15/19 Page 51 of 80

                                                                       51

1    also look at some of the data to figure out whether that

2    legwork is even necessary.

3               For example, if the time transfer for that

4    particular date that's missing was minimal or had no impact

5    whatsoever on gainsharing, there really is no reason to look

6    for that time transfer form because it wasn't a manipulation

7    of gainsharing at that point, it didn't benefit anybody.

8               THE COURT:    I'll tell you where I think I am on

9    this, which is that -- in attempting to strike a balance

10   here between what I do think are potentially relevant

11   documents but yet being sensitive to the amount of work and

12   expense it will take to literally, in some sense, look for

13   the needle in a haystack, you know, it seems to me that the

14   119 is probably a reasonable number, it's about a quarter of

15   the stores, about less than a third of the actual number of

16   stores that Mr. Klaproth says he's identified some

17   transfers.

18              I don't know whether that's a statistically

19   significant sample or not, but it seems like a fair sample,

20   as far as I'm concerned, at this point.

21              And if we start there, if Mr. Klaproth thinks at

22   that point he needs more, we can take that up; on the other

23   hand, I'd urge you to talk to a statistician and figure out

24   whether -- if you've got -- if you can make proof through

25   119 stores, although they're obviously limited in time and

                         WilliamPZaremba@gmail.com
     Case 1:17-cv-00112-APM Document 62 Filed 04/15/19 Page 52 of 80

                                                                       52

1    so on and so forth, then that may not ultimately resolve the

2    issue, because that'll only tell you what they need to know

3    for those three particular months of that year.

4               MR. CASAS:    And, Your Honor, if I could ask for

5    some clarification as you're thinking through this.

6               Are we talking about just randomly selecting 119

7    off of his list of 352 or are you talking --

8               THE COURT:    No.   It would be these 119.

9               MR. CASAS:    Then we would need to find out what

10   dates you're thinking about, from that perspective.

11              Well -- fair enough.     But I'm, in some sense,

12   mixing the apples and the oranges.       So -- and I'm doing that

13   intentionally, because I mean, I take your point that these

14   stores are identified as potential problems based on data

15   from, it looks like, you know, the fourth quarter of 2016,

16   and he's got concerns about three months in 2015.

17              And I'm just -- what I'm suggesting is using these

18   119 stores as a proxy for the 352 that he's identified.

19              You know, there may not be a complete overlap, but

20   it seems to me about as fair a way of doing this as I can

21   conceive of, without having to drill down even further.

22              Mr. Klaproth, what's your reaction to that?

23              MR. KLAPROTH:    I think that makes sense, to start

24   with the 119 of the stores identified in this chart, but

25   dealing with the three-month period for the data that we

                         WilliamPZaremba@gmail.com
     Case 1:17-cv-00112-APM Document 62 Filed 04/15/19 Page 53 of 80

                                                                       53

1    have.

2               THE COURT:    Right.

3               That's what I mean about mixing the apples and

4    oranges.

5               I'm attacking the 119 -- this is the random sample

6    that's not so random of stores, but we're only looking for

7    the particular data points that he's identified for these

8    stores during that three-month period.

9               MR. CASAS:    So if on that list of 119 stores,

10   X doesn't show up on his list of 352, then we'd be down to

11   118.    We wouldn't necessarily --

12              THE COURT:    Yeah, I think that's right.

13              MR. CASAS:    Okay.

14              MR. KLAPROTH:    That's my understanding.

15              THE COURT:    That's how I would propose to do it.

16              I mean, if for some reason it turns out that a

17   large percentage of the 119 is not overlapping with the 352,

18   let me know.

19              But I think there's probably a pretty good -- odds

20   are pretty good that there's a large overlap, one would

21   think, particularly if there is, in fact, a practice of

22   doing this, and we're not talking about a time period that

23   that's far apart, you know, it's a year or so.

24              MR. CASAS:    And, Your Honor, at the same time,

25   just to remind the Court, just because there's a time

                         WilliamPZaremba@gmail.com
     Case 1:17-cv-00112-APM Document 62 Filed 04/15/19 Page 54 of 80

                                                                        54

1    transfer doesn't mean it's improper.

2                So there's still a lot of work to be done, even

3    after identifying the time transfer forms, before we can

4    really learn anything from these forms we're going to be

5    producing.

6                THE COURT:   Sure.   I understand that.     But

7    I'm not sure we can even get to that point without having

8    the forms first.

9                MR. CASAS:   No.   That's fair enough, Your Honor.

10               THE COURT:   His point is, look, I can't -- hang

11   on.

12               He's facing -- he's in a corner, in the sense that

13   if he doesn't get the TTFs, you're going to see he needed

14   the TTFs.

15               So I think he's got to get these.      And if they

16   help establish the proof -- or provide proof, then maybe

17   we'll open the door to more.

18               MR. KLAPROTH:   Well -- and, Your Honor, just --

19   I don't want to foreshadow my proofs or box myself in, but

20   unless a TTF contains something blatantly that suggests it's

21   improper or it's incomplete, I don't think we really do have

22   a way to challenge each particular TTF.        So our proof will

23   be the absence of the TTFs.

24               MR. CASAS:   And we can address that with the

25   Court.

                         WilliamPZaremba@gmail.com
     Case 1:17-cv-00112-APM Document 62 Filed 04/15/19 Page 55 of 80

                                                                       55

1                As Mr. Hempfling indicated, and as I've repeated,

2    just because there isn't a TTF, it really doesn't mean

3    anything until you drill down as to why there's no TTF.

4                There's lots of other things we can look at; for

5    example, did the time transfer at issue even impact

6    gainsharing, before we even begin to start talking the PBSs

7    involved.    Why waste time if there's no reason to.

8                THE COURT:    I mean, look, all that is fair and

9    those are valid considerations.

10               But, you know, until the actual records are pulled

11   together, I don't know that any of that can really be

12   inferred.

13               MR. CASAS:    Sure.

14               THE COURT:    I mean, it may be that you pull these

15   records and it shows that there are patterns that are coming

16   up that show the absence of TTFs on particular dates and are

17   associated with stores that had large gainsharing shifting.

18   I don't know.    You'll have to figure that out.

19               Mr. Zambri.

20               MR. ZAMBRI:    May I say something about this issue?

21   Because it relates to my case, too.

22               Your Honor, from the outside of this litigation,

23   we've been told, if there's a TTF, it's legitimate; if

24   there's no TTF, then there's an issue.

25               Now, when documents are being produced, and

                         WilliamPZaremba@gmail.com
     Case 1:17-cv-00112-APM Document 62 Filed 04/15/19 Page 56 of 80

                                                                            56

1    presumably they're seeing stuff that I'm seeing, now it's

2    not a big deal if there's no TTF.

3                And I'm even concerned a little bit about what

4    Mr. Klaproth said a moment ago about, well, it needs to be

5    the absence of a TTF.

6                It needs to be a TTF, in my view, and based on

7    what's been said to us for, gosh, many, many months, if not

8    years now.    And the TTF ought to be specific, because if

9    you're going to do something illicit, you're probably going

10   to have a pretty bland, unexplainable or a non-reason for a

11   transfer.

12               So I'm worried that they're trying to create this

13   all whole new burden, that I'm supposed to call in every

14   store manager in the country to come before the court to

15   prove my case.

16               It seems to me the burden is on them to do their

17   paperwork right and to make sure that overhead is not

18   improperly shifted, and we know the mechanism for that.           If

19   they fail to do it, that's the end of our proof, or that

20   should be, we believe, respectfully, the end of our proof on

21   that.

22               And we can bring in more to pile on.       But it's an

23   unmatchable -- they're trying to create an unmatchable

24   burden.

25               THE COURT:   Yeah, look, I'm not trying to game

                         WilliamPZaremba@gmail.com
     Case 1:17-cv-00112-APM Document 62 Filed 04/15/19 Page 57 of 80

                                                                        57

1    this out in any way.

2               You know, that's far down the road, and I'm not

3    going to -- it's hard for me to know whether what you've

4    just said is sufficient to make out your burden or not.

5               But at the end of the day, I doubt it's just going

6    to be TTFs and funny-looking TTFs or there are no TTFs.

7    You're going to have depositions, you're going to have

8    emails, and all of that I'll have to take into account.

9               And, you know, this is one piece of it.        At the

10   end of the day, it's one piece of a larger puzzle, and I'll

11   just have to see how all those pieces fit together, okay?

12              So I guess that's -- so that's how I will resolve

13   this, which is that Whole Foods will have to produce the

14   reports of labor transfer for the 352 stores, or that have

15   been identified within that subset of 352 stores, but

16   they'll have to produce the labor transfers only as to the

17   119 stores that are on this spreadsheet, right?

18              So if there's a store in the spreadsheet that's

19   not among the 352, then you don't need to worry about it.

20              MR. CASAS:    Thank you, Your Honor.

21              MR. KLAPROTH:    Thank you, Your Honor.

22              Just for the record, that's, I just want to make

23   sure, Bates number 52148 through 52149 are the stores

24   identified.

25              THE COURT:    Yes.   5-2-1-4-8 and 5-2-1-4-9.

                         WilliamPZaremba@gmail.com
     Case 1:17-cv-00112-APM Document 62 Filed 04/15/19 Page 58 of 80

                                                                       58

1               And just to be clear so the record is clear, these

2    are the stores that, at least at some point in time, Whole

3    Foods, I think I said this earlier, had at least a

4    60 percent confidence or concern, degree of confidence that

5    there may be a labor-shifting issue.

6               And so that's why I'm drawing the line where I'm

7    drawing the line, to the extent there's any question about

8    this raised in the future, okay?

9               MR. KLAPROTH:    Thank you, Your Honor.

10              MR. CASAS:    Thank you, Your Honor.

11              THE COURT:    Anything else, folks?

12              MR. ZAMBRI:    No, Your Honor.

13              I hope the Court -- well, yes.

14              I believe that the document that's been referenced

15   has been shared by everybody, but the discovery is not.

16              And I would ask the Court, at least as to those

17   119 stores, that since the document is shared and the

18   information is relevant, that there's no extra burden for

19   them to provide a copy to me on those particular stores.

20              THE COURT:    You mean you're asking for the TTFs

21   that they're going to produce?

22              MR. ZAMBRI:    Yes.

23              THE COURT:    You've already got these?

24              MR. ZAMBRI:    Correct.

25              THE COURT:    Do you have any objection to that,

                         WilliamPZaremba@gmail.com
     Case 1:17-cv-00112-APM Document 62 Filed 04/15/19 Page 59 of 80

                                                                             59

1    Mr. Casas?

2                MR. CASAS:   To the extent that -- it does go

3    outside the Phase 1 definition, because we're talking about

4    many more stores than this -- many more employees that

5    we believe this Court would ever have jurisdiction over.            So

6    we do have that concern.

7                I mean, from a burden perspective, Your Honor,

8    there's no extra burden to just hit the "send" button twice,

9    but we are concerned about the jurisdictional issues.             And

10   so without waiving any jurisdictional argument we have, I'm

11   happy to share these TTFs with Mr. Zambri.

12               THE COURT:   Okay.   That's reasonable.

13               I mean, the production of those isn't waiving

14   anything.

15               And, you know, I'm not even suggesting that the

16   production of those means that somehow it's relevant proof

17   to Mr. Zambri being able to move on to the next phase, maybe

18   it will, maybe it won't.

19               I'm not trying to game any of this out at this

20   point, because there's a lot of issues, and it will be far

21   more complex than 119 TTFs or whatever it is.

22               So if you would do that, that would be great.

23               And obviously, your jurisdictional issue is

24   preserved and being considered by a higher power.

25               All right.   Anything else, folks?

                         WilliamPZaremba@gmail.com
     Case 1:17-cv-00112-APM Document 62 Filed 04/15/19 Page 60 of 80

                                                                       60

1               MR. ZAMBRI:    No, Your Honor.

2               THE COURT:    Thank you, everyone.

3               DEPUTY CLERK:    All rise.

4               This Court is adjourned until the return of court.

5               MR. HEMPFLING:    Thank you, Your Honor.

6               (Proceedings concluded at 3:13 p.m.)

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

                         WilliamPZaremba@gmail.com
Case 1:17-cv-00112-APM Document 62 Filed 04/15/19 Page 61 of 80

                                                                  61

                      C E R T I F I C A T E
                I, William P. Zaremba, RMR, CRR, certify that
the foregoing is a correct transcript from the record of
proceedings in the above-titled matter.




Date: April 11, 2019_______       /S/__William P. Zaremba______
                                  William P. Zaremba, RMR, CRR




                    WilliamPZaremba@gmail.com
                                                                                                                        62


        Case 1:17-cv-00112-APM Document 622050
                                            Filed  04/15/19 Page 62 of 80
                                               [1] 2/3
                                                             22 [1] 49/13
DEPUTY CLERK: [3] 3/1 3/4 60/2
                                                             2344 [1] 1/23
MR. CASAS: [50] 4/5 5/3 5/13 5/18 5/23 6/2 6/5 6/12
                                                             2483 [2] 1/4 3/8
6/15 6/17 6/24 7/6 12/21 13/13 13/24 14/6 14/18 14/21
                                                             26 [1] 39/9
16/5 23/18 27/24 30/1 30/5 31/1 36/16 36/18 36/20 36/23
                                                             2:00 [1] 1/7
37/6 37/10 37/12 39/20 41/3 44/9 46/14 47/18 48/22
49/12 50/15 52/3 52/8 53/8 53/12 53/23 54/8 54/23            3
55/12 57/19 58/9 59/1                                        30 [10] 11/17 11/17 11/19 12/4 12/7 20/5 20/9 47/8 47/18
MR. HEMPFLING: [2] 34/17 60/4                                48/4
MR. KLAPROTH: [21] 31/4 31/16 32/23 33/1 33/24               30,000-foot [1] 12/1
35/16 36/5 36/7 36/12 38/17 42/17 43/21 45/21 46/12          300 [1] 2/3
46/24 48/19 52/22 53/13 54/17 57/20 58/8                     3030 [1] 1/19
MR. ZAMBRI: [41] 7/16 7/18 8/22 9/2 9/13 9/19 9/22 320-7238 [1] 2/4
11/1 11/7 11/17 12/1 12/11 12/20 16/20 16/23 17/6 18/9 18/11 3249 [1] 2/15
18/15 19/6 19/9 19/16 20/12 21/1 21/4 23/3 23/8 23/17        325 [2] 46/10 46/12
24/10 24/13 24/20 24/24 25/24 26/12 26/14 27/22 55/19 333 [1] 2/14
58/11 58/21 58/23 59/25                                      350 [2] 1/18 1/22
THE COURT: [102]                                             352 [9] 36/12 42/7 52/7 52/18 53/10 53/17 57/14 57/15
/                                                          57/19
                                                           354-3249 [1] 2/15
/S [1] 61/7
                                                           3:13 [1] 60/6
0                                                          3rd [2] 6/12 28/20
0213 [1] 2/10                                              4
1                                                          406 [1] 1/22
10 [2] 5/8 8/18                                            45 depositions [1] 14/25
100 [3] 2/9 43/6 44/22                                     463-3030 [1] 1/19
10th [1] 23/25                                             5
11 [1] 61/7
                                                           5,000 [4] 4/2 4/5 5/3 5/8
112 [2] 1/9 3/6
                                                           5-2-1-4-8 [1] 57/25
118 [1] 53/11
                                                           5-2-1-4-9 [1] 57/25
119 [17] 45/11 45/12 45/16 46/11 47/6 51/14 51/25 52/6
                                                           512 [2] 2/4 2/10
 52/8 52/18 52/24 53/5 53/9 53/17 57/17 58/17 59/21
                                                           52148 [1] 57/23
14 [2] 15/25 16/12
                                                           52149 [1] 57/23
1431 [2] 36/4 36/11
                                                           542-0213 [1] 2/10
15,000 [1] 10/23
150,000 [1] 4/1                                            6
1500 [3] 36/2 36/12 42/8                                   60 [1] 45/18
16-2483 [2] 1/4 3/8                                        60 percent [2] 45/12 58/4
17-112 [2] 1/9 3/6                                         618-2344 [1] 1/23
170-some-odd [1] 5/25                                      6511 [1] 2/14
171 [2] 5/16 5/23
178,000 [1] 4/10                                           7
1919 [1] 1/18                                              70,000 [1] 6/1
1st [1] 50/23                                              71,000 [2] 4/12 4/14
2                                                          7238 [1] 2/4
                                                           78701 [1] 2/4
200 [1] 43/5                                               78703 [1] 2/9
20001 [2] 1/23 2/15
20036 [1] 1/19                                             8
2013 [1] 14/12                                             828 [1] 2/8
2014 [1] 14/12
2015 [8] 14/12 26/23 36/15 36/15 46/18 50/23 50/23         9
52/16                                                      90 [5] 22/2 22/4 43/6 43/14 45/19
2016 [4] 28/20 46/20 50/23 52/15                           95 [1] 43/14
2019 [2] 1/7 61/7
202 [3] 1/19 1/23 2/15
                                                                                                                       63


A       Case 1:17-cv-00112-APM Document 62Allshouse
                                             Filed 04/15/19     Page
                                                    [4] 13/16 15/25    6334/10
                                                                    16/16 of 80
                                                            Allshouse's [2] 14/13 15/5
about [55] 4/1 4/5 4/9 4/12 5/6 5/25 6/3 6/24 7/6 7/20
                                                            alluded [1] 13/3
8/8 8/9 8/13 8/18 10/24 11/10 12/3 14/4 14/18 15/18 15/23
                                                            almost [1] 23/24
15/24 17/18 18/3 18/15 19/10 21/25 24/20 25/2 27/14
                                                            alone [1] 35/2
28/23 29/15 36/2 39/24 40/25 42/9 45/4 45/5 48/18
                                                            along [1] 15/1
50/2 51/14 51/15 52/6 52/10 52/16 52/20 53/3 53/22
                                                            already [7] 13/5 21/15 22/10 29/19 46/3 47/14 58/23
55/20 56/3 56/4 57/19 58/7 59/3 59/9
                                                            also [14] 7/14 8/18 13/2 13/21 26/19 32/7 37/16 37/20
above [1] 61/4
                                                            37/20 39/25 41/6 43/18 48/2 51/1
above-titled [1] 61/4
                                                            although [2] 24/7 51/25
absence [9] 21/10 26/5 33/4 34/21 35/7 35/15 54/23
                                                            always [2] 22/21 33/1
55/16 56/5
                                                            am [5] 9/24 11/4 11/12 11/14 51/8
absolutely [2] 11/18 23/12
                                                            ambiguously [1] 45/5
acceptable [1] 38/23
                                                            AMIT [2] 1/14 3/2
accepting [1] 44/6
                                                            among [1] 57/19
access [2] 14/12 22/23
                                                            amount [1] 51/11
according [1] 3/25
                                                            analyzed [2] 12/6 13/9
accordingly [1] 24/18
                                                            angle [1] 44/11
account [1] 57/8
                                                            angles [1] 44/11
accountant [1] 37/18
                                                            another [12] 5/6 10/20 10/23 19/24 25/18 29/17 30/15
accurate [3] 4/19 33/1 35/15
                                                            40/7 44/10 44/16 47/5 50/14
across [2] 36/11 36/12
                                                            answer [4] 9/3 9/11 37/7 48/1
action [4] 3/6 3/8 17/3 35/13
                                                            anticipate [2] 4/24 9/11
actual [10] 7/10 15/14 28/13 33/19 38/12 40/16 41/3 47/1
                                                            any [29] 8/21 9/17 13/20 13/21 13/22 17/1 18/9 19/5 21/8
51/15 55/10
                                                            24/3 24/15 29/17 31/9 32/21 32/21 33/18 35/9 38/25
actually [15] 4/12 5/23 14/9 25/12 28/25 31/12 31/14
                                                            43/17 43/20 44/24 45/3 45/5 55/11 57/1 58/7 58/25
31/23 32/13 34/3 37/14 38/9 45/3 45/23 50/7
                                                            59/10 59/19
add [1] 23/19
                                                            anybody [4] 11/16 24/19 45/17 51/7
address [3] 12/22 28/1 54/24
                                                            anything [10] 13/11 15/18 24/19 27/21 29/13 54/4 55/3
adjourned [1] 60/4
                                                            58/11 59/14 59/25
admin [1] 45/25
                                                            anyway [1] 18/1
advance [3] 18/3 18/11 22/2
                                                            apart [1] 53/23
after [3] 19/4 45/2 54/3
                                                            apex [2] 27/8 27/12
afternoon [1] 3/14
                                                            apologize [1] 34/19
again [9] 3/3 3/15 12/15 14/3 20/11 25/4 32/15 41/21
                                                            apology [1] 9/16
47/17
                                                            apparently [2] 25/1 35/23
against [3] 6/9 10/19 19/23
                                                            appeal [1] 23/23
age [1] 14/20
                                                            appear [1] 6/1
agenda [1] 18/13
                                                            APPEARANCES [2] 1/16 2/1
ago [3] 11/23 38/20 56/4
                                                            apple [1] 21/13
agree [6] 16/24 20/21 23/7 23/10 32/24 43/2
                                                            apples [3] 44/20 52/12 53/3
agreed [1] 14/10
                                                            apply [1] 35/25
agreement [4] 15/20 23/16 38/20 39/4
                                                            appreciate [1] 11/3
agrees [1] 21/23
                                                            appreciates [1] 7/24
aided [1] 2/17
                                                            approach [1] 19/23
ajar [1] 23/2
                                                            appropriate [5] 21/8 21/16 21/18 47/22 47/22
al [8] 1/3 1/6 1/9 1/11 3/7 3/8 3/8 3/9
                                                            April [2] 1/7 61/7
all [52] 3/2 4/13 5/21 6/8 6/10 6/11 6/22 7/13 7/22 8/3
                                                            are [70]
9/2 9/8 10/8 12/5 14/9 15/2 15/4 15/20 18/1 18/2 18/24
                                                            argument [4] 21/9 24/8 44/7 59/10
19/1 19/12 19/20 21/3 23/15 27/19 28/17 28/20 28/20
                                                            as [82]
33/20 35/12 36/16 36/17 36/24 38/6 39/3 39/7 44/5 44/8
                                                            ask [11] 8/17 10/24 13/11 19/7 21/19 22/8 24/24 25/11
46/7 48/18 48/20 49/9 49/14 50/20 55/8 56/13 57/8
                                                            43/9 52/4 58/16
57/11 59/25 60/3
                                                            asked [4] 14/10 16/1 38/19 38/20
All right [2] 6/10 59/25
                                                            asking [5] 18/18 18/19 21/17 33/7 58/20
allegation [1] 35/6
                                                            assigning [1] 25/18
allege [1] 35/4
                                                            associated [2] 40/3 55/17
Allhouse [1] 16/12
                                                            associates [2] 49/20 49/23
allow [1] 8/20
                                                            assume [2] 5/17 43/18
                                                                                                                      64


A       Case 1:17-cv-00112-APM Document 62believe
                                             Filed[12]
                                                    04/15/19     Page
                                                       4/21 6/16 14/9   6421/14
                                                                      21/7 of 8021/20 22/17 31/17
                                                            45/23 56/20 58/14 59/5
assumed [1] 14/20
                                                            believed [1] 45/10
assumes [2] 37/20 38/8
                                                            benefit [4] 19/14 37/11 38/24 51/7
assuming [1] 38/2
                                                            best [4] 22/25 23/1 27/19 49/21
assumption [1] 47/5
                                                            bet [1] 39/5
assumptions [1] 44/1
                                                            better [8] 4/21 4/23 10/3 20/11 21/1 26/18 37/19 39/5
Atlantic [3] 22/19 23/21 27/4
                                                            between [1] 51/10
ATLs [1] 48/13
                                                            beyond [3] 22/18 41/15 41/21
attached [2] 7/8 25/22
                                                            big [1] 56/2
attack [1] 43/25
                                                            bit [8] 4/7 6/4 6/24 7/15 8/13 45/4 50/1 56/3
attacking [1] 53/5
                                                            bite [1] 21/13
attempt [1] 49/11
                                                            bklaproth [1] 1/24
attempting [1] 51/9
                                                            bland [1] 56/10
attending [1] 30/12
                                                            blank [2] 30/18 30/22
attention [1] 26/3
                                                            blatantly [1] 54/20
audit [3] 28/2 28/6 28/15
                                                            bonus [2] 30/1 41/17
audits [5] 24/22 24/25 25/6 28/5 34/8
                                                            books [1] 8/7
August [5] 15/13 24/10 24/12 24/17 36/15
                                                            both [7] 16/2 16/3 16/3 17/21 18/7 25/15 43/1
Austin [2] 2/4 2/9
                                                            box [7] 37/5 37/21 38/3 38/7 38/17 49/8 54/19
available [2] 10/11 15/9
                                                            boxes [13] 34/5 37/6 37/24 38/5 38/9 38/10 38/21 39/6
Avenue [1] 2/14
                                                            42/11 49/14 49/19 49/21 49/24
avoid [1] 18/9
                                                            breadth [2] 17/12 41/1
aware [2] 23/24 28/5
                                                            Brendan [2] 1/21 3/10
away [1] 14/14
                                                            brief [1] 36/2
B                                                           briefed [2] 23/23 23/25
back [5] 10/21 14/12 32/15 48/25 50/16                      briefing [1] 39/24
background [2] 21/18 29/11                                  bring [2] 26/2 56/22
bad [4] 10/18 35/8 35/8 35/16                               broad [1] 40/25
bakery [2] 29/9 33/15                                       broader [1] 24/3
balance [3] 28/11 39/10 51/9                                brought [3] 32/16 34/14 49/8
balancing [1] 28/12                                         Buchanan [4] 40/3 40/5 40/18 44/13
bar [1] 18/19                                               Buchanan's [4] 39/22 40/9 41/16 44/18
barely [1] 47/5                                             budget [1] 47/5
Bartolo [1] 14/5                                            bunch [1] 21/5
based [10] 23/1 24/3 32/12 33/19 36/3 36/4 40/2 47/9        burden [8] 42/24 56/13 56/16 56/24 57/4 58/18 59/7
52/14 56/6                                                  59/8
Basically [1] 31/24                                         burdensome [2] 44/4 44/8
basing [1] 46/17                                            button [1] 59/8
basis [4] 20/2 28/4 35/21 39/4                              C
batch [1] 4/1
                                                            CA [2] 1/4 1/9
batches [1] 4/19
                                                            calculus [1] 8/2
Bates [1] 57/23
                                                            calendar [1] 7/7
be [107]
                                                            calendars [2] 8/9 8/9
because [37] 4/4 10/18 12/5 14/4 14/8 14/13 15/1 16/1
                                                            call [3] 8/14 28/6 56/13
17/12 17/18 19/11 21/22 23/5 25/11 25/18 29/8 29/20 30/11
                                                            called [1] 40/3
30/16 31/17 33/4 37/25 41/18 45/24 46/2 46/22 48/10
                                                            calling [2] 4/14 18/5
48/12 51/6 52/2 52/13 53/25 55/2 55/21 56/8 59/3 59/20
                                                            calls [3] 47/10 47/21 47/22
been [26] 3/25 4/13 4/20 11/3 11/22 12/6 14/9 14/14 15/1
                                                            came [1] 14/5
15/16 21/15 24/2 28/2 28/16 29/9 39/1 40/2 40/7 48/6
                                                            can [46] 6/11 6/13 6/18 7/25 8/15 8/17 10/9 10/11 10/11
48/24 49/1 55/23 56/7 57/15 58/14 58/15
                                                            11/20 12/18 14/3 14/4 15/3 15/6 15/18 16/15 17/7 18/9
before [15] 1/14 10/3 12/19 18/20 21/11 22/4 23/15 24/20
                                                            18/22 19/25 20/9 22/6 22/6 22/7 22/8 22/17 23/7 23/10
27/21 39/12 45/2 50/14 54/3 55/6 56/14
                                                            23/16 24/18 26/1 27/19 28/25 37/5 44/23 45/2 51/22
begin [3] 15/6 15/12 55/6
                                                            51/24 52/20 54/3 54/7 54/24 55/4 55/11 56/22
behind [1] 12/10
                                                            can't [11] 9/3 19/22 22/13 27/12 28/16 29/18 30/13 42/8
being [16] 5/23 7/22 11/13 13/9 18/23 19/2 23/23 28/15
                                                            42/16 47/25 54/10
29/5 30/9 43/19 49/9 51/11 55/25 59/17 59/24
                                                            candor [1] 6/25
                                                                                                                  65


C       Case 1:17-cv-00112-APM Document 62company
                                            Filed 04/15/19     Page
                                                  [6] 7/11 35/22 35/2365 of 80
                                                                       41/23 41/25 42/2
                                                           company-wide [4] 7/11 35/22 35/23 42/2
capture [1] 22/7
                                                           compare [1] 34/1
card [1] 28/8
                                                           complete [2] 31/22 52/19
Carolina [1] 37/2
                                                           completed [2] 18/21 45/1
Casas [15] 2/2 3/12 7/20 10/15 18/18 20/1 20/21 20/24
                                                           completely [3] 14/23 16/15 17/22
25/3 25/21 32/16 35/10 47/9 49/4 59/1
                                                           complex [1] 59/21
Casas's [1] 10/25
                                                           computer [3] 2/17 13/21 25/8
casasg [1] 2/5
                                                           computer-aided [1] 2/17
case [15] 3/6 3/20 4/12 14/5 17/12 17/13 20/12 23/1 23/1
                                                           conceive [2] 42/16 52/21
24/21 32/1 32/13 46/15 55/21 56/15
                                                           concern [2] 58/4 59/6
cases [3] 15/22 15/23 16/1
                                                           concerned [5] 6/24 11/12 51/20 56/3 59/9
categories [2] 13/14 13/25
                                                           concerns [2] 3/24 52/16
caught [1] 49/1
                                                           concluded [1] 60/6
central [1] 48/5
                                                           conclusion [1] 16/7
CEO [1] 10/10
                                                           conducting [1] 34/8
certain [2] 25/3 35/3
                                                           CONFERENCE [2] 1/14 3/6
certainly [3] 24/15 26/9 42/19
                                                           conferences [1] 3/17
certainty [2] 43/14 43/15
                                                           confidence [6] 45/12 45/17 45/19 45/19 58/4 58/4
Certified [1] 2/12
                                                           confident [1] 6/21
certify [1] 61/2
                                                           connection [1] 25/13
chain [1] 7/11
                                                           consent [1] 21/21
chains [1] 9/19
                                                           consider [1] 46/4
challenge [1] 54/22
                                                           considerations [1] 55/9
chance [1] 9/8
                                                           considered [1] 59/24
change [2] 29/22 31/11
                                                           consolidated [2] 16/2 17/3
changes [2] 31/13 37/14
                                                           constellation [1] 27/15
characterizing [1] 25/3
                                                           Constitution [1] 2/14
charge [2] 28/7 37/16
                                                           consultants [1] 49/18
chart [2] 48/17 52/24
                                                           contains [1] 54/20
check [1] 3/17
                                                           contemplate [1] 23/21
check-ins [1] 3/17
                                                           context [1] 9/10
choose [1] 26/2
                                                           continue [2] 4/23 23/5
circle [2] 29/16 29/17
                                                           CONTINUED [1] 2/1
Circuit [1] 24/1
                                                           contract [3] 4/15 4/18 5/10
Civil [2] 3/6 3/8
                                                           control [1] 12/16
claiming [1] 29/4
                                                           coordinate [1] 11/3
clarification [2] 19/8 52/5
                                                           coordinating [1] 11/4
clarify [1] 34/20
                                                           coordinator [1] 30/12
clarity [2] 21/11 21/24
                                                           copied [2] 13/20 13/21
class [2] 24/5 35/12
                                                           copy [3] 29/18 33/21 58/19
clear [6] 26/18 32/20 42/19 46/7 58/1 58/1
                                                           corner [1] 54/12
cleared [1] 48/18
                                                           correct [11] 4/17 5/20 9/20 9/23 12/24 16/11 34/22 36/6
client [1] 38/19
                                                           36/13 58/24 61/3
client's [1] 31/7
                                                           correction [2] 34/16 34/17
clients [2] 32/1 35/19
                                                           corresponds [1] 34/2
collected [3] 13/18 14/6 14/7
                                                           could [20] 5/8 12/22 21/21 23/10 23/14 23/19 25/8
COLUMBIA [1] 1/2
                                                           25/23 30/1 30/17 30/19 32/7 35/8 35/9 38/3 42/16 43/2
column [1] 46/6
                                                           43/13 46/21 52/4
combined [3] 16/3 16/4 18/8
                                                           counsel [9] 7/2 8/6 9/5 11/4 11/22 17/8 18/8 19/23 21/23
come [10] 3/3 10/21 14/4 15/20 20/21 23/14 23/16 26/7
                                                           counsel's [2] 15/9 47/19
45/17 56/14
                                                           country [1] 56/14
comes [2] 19/1 43/2
                                                           couple [1] 25/22
comfortable [1] 5/10
                                                           course [3] 27/7 28/14 43/17
coming [4] 5/7 27/16 27/17 55/15
                                                           court [24] 1/1 2/11 2/13 7/2 7/24 17/8 18/13 19/22 21/7
common [1] 35/24
                                                           21/12 21/12 21/17 22/2 22/12 23/6 27/2 53/25 54/25
communicated [1] 12/24
                                                           56/14 58/13 58/16 59/5 60/4 60/4
communication [1] 23/5
                                                           Court's [2] 23/24 26/2
                                                                                                                 66


C       Case 1:17-cv-00112-APM Document 62developed
                                             Filed 04/15/19
                                                    [1] 29/12 Page 66 of 80
                                                        deviation [1] 8/21
Courthouse [1] 2/13
                                                        Diagram [2] 29/16 32/4
create [2] 56/12 56/23
                                                        did [20] 3/21 10/22 24/24 31/8 34/6 34/16 35/4 38/2
created [2] 35/18 45/9
                                                        40/20 41/8 41/19 44/15 45/17 45/21 47/12 47/21 47/23
critical [1] 8/15
                                                        49/13 50/1 55/5
CRR [2] 61/2 61/8
                                                        didn't [7] 4/3 4/3 12/4 14/17 22/23 26/12 51/7
curve [1] 4/18
                                                        different [14] 11/6 13/14 15/23 16/15 17/4 18/25 31/23
custodial [4] 13/5 13/10 13/15 14/1
                                                        42/10 42/10 46/16 46/25 48/3 49/21 50/1
custodian [1] 15/4
                                                        differently [3] 17/20 29/14 32/19
custodians [1] 49/1
                                                        diligent [1] 37/8
D                                                       diminish [1] 4/22
D.C [5] 1/6 1/19 1/23 2/15 23/22                        disclosed [1] 19/4
darn [1] 31/19                                          discovered [1] 29/12
data [25] 13/18 20/8 25/14 28/13 28/23 28/24 29/16      discovery [19] 3/19 3/24 4/13 5/4 12/16 13/4 16/2 16/9
29/19 30/5 31/12 32/7 33/10 33/19 34/15 35/2 36/5 46/3 21/15 22/6 22/16 22/18 23/9 24/3 24/6 24/20 25/12
46/10 47/9 48/2 48/6 51/1 52/14 52/25 53/7              25/21 58/15
date [6] 36/14 38/17 45/8 50/1 51/4 61/7                discussed [1] 16/6
dates [2] 52/10 55/16                                   discussion [4] 12/13 18/15 19/10 25/1
Dave [1] 34/10                                          disorganization [1] 38/25
day [7] 14/20 20/15 26/25 37/2 38/1 57/5 57/10          disparaging [1] 11/13
days [2] 22/2 22/4                                      dispute [6] 3/19 7/15 24/20 25/13 25/22 27/21
de [2] 35/7 35/15                                       disputes [1] 20/22
deadline [4] 4/25 6/15 8/4 10/20                        disseminated [2] 11/22 21/15
deal [2] 3/19 56/2                                      distinct [1] 17/11
dealing [2] 47/14 52/25                                 DISTRICT [3] 1/1 1/2 1/15
December [1] 10/20                                      do [61] 4/8 4/23 5/16 5/22 6/18 8/1 8/2 8/5 10/14 11/9
decide [4] 10/9 19/19 20/25 40/12                       11/16 13/10 13/12 15/5 15/7 15/15 15/18 16/25 17/2 18/19
decided [1] 16/8                                        18/21 19/22 19/25 20/12 20/21 21/10 21/11 22/7 24/1 24/1
declarations [2] 27/3 27/7                              25/7 25/16 27/5 27/12 27/17 28/7 29/5 31/11 32/19 33/13
defamatory [1] 40/16                                    33/17 34/6 38/1 39/13 39/19 39/20 42/15 43/17 43/20
default [1] 26/6                                        44/2 50/21 50/24 51/10 53/15 54/21 56/9 56/16 56/19
defendants [4] 1/7 1/12 2/2 3/13                        58/25 59/6 59/22
defense [3] 18/8 41/13 42/1                             do you [4] 11/16 13/10 13/12 25/16
deficit [1] 31/20                                       do you have [4] 5/16 5/22 43/17 58/25
define [3] 13/10 13/12 21/19                            document [15] 4/25 6/15 8/8 13/4 13/22 18/21 22/22
defining [1] 13/12                                      25/8 31/21 36/9 42/12 42/13 45/9 58/14 58/17
Definitely [1] 6/18                                     documentation       [2] 33/8 48/21
definition [2] 33/4 59/3                                documented      [1]  34/24
degree [4] 43/14 43/14 50/10 58/4                       documenting      [1]  37/9
delaying [1] 22/11                                      documents [30] 3/24 4/1 4/5 4/10 5/3 7/8 9/2 9/9 9/17
deleted [1] 14/14                                       11/11 11/13 12/5 13/12 13/15 13/22 14/1 15/15 17/13 19/3
delve [1] 39/21                                         19/13 21/6 25/8 28/23 30/10 36/3 38/12 38/25 42/8 51/11
department [4] 26/22 31/20 45/25 48/14                  55/25
departments [2] 47/4 48/13                              does  [13] 17/4 33/9 35/7 38/13 40/9 44/14 44/18 44/19
depend [1] 37/8                                         45/24    46/1 46/4 50/14 59/2
deponents [1] 8/15                                      doesn't   [12] 9/13 14/4 30/18 34/24 40/8 41/7 41/12
depose [4] 10/10 10/11 13/6 15/25                       44/23   53/10  54/1 54/13 55/2
deposed [7] 11/5 12/25 13/2 16/12 16/16 17/19 18/24     doing [16] 4/16 5/11 5/11 19/11 25/2 26/20 34/11 36/22
deposition [7] 12/7 18/3 18/4 19/5 19/11 22/22 47/7     37/22 42/2 42/3 49/11 50/2 52/12 52/20 53/22
depositions [22] 7/16 8/4 8/6 9/24 10/2 10/9 11/21 12/5 don't  [37] 8/21 10/1 10/18 11/5 12/3 12/25 13/2 14/9 14/24
14/23 14/25 15/6 15/12 15/15 17/18 18/15 18/20 18/22    15/24   16/7 16/9 16/11 17/10 17/24 18/12 19/17 21/7 21/10
19/20 19/21 20/18 20/19 57/7                            21/11 25/5   26/7 32/20 38/1 39/1 40/20 43/22 44/15 45/5
describe [1] 37/19                                      45/8  48/1  51/18  54/19 54/21 55/11 55/18 57/19
desk [1] 20/25                                          done  [20]   4/24   6/12 8/4 13/3 17/7 17/8 20/16 20/17
determine [5] 32/13 34/4 35/11 45/2 50/17               21/22   21/23 28/15   31/20 32/22 32/22 35/3 37/17 39/25
determined [2] 4/11 46/5                                48/10 48/12 54/2
                                                        door [2] 23/2 54/17
                                                                                                               67


D       Case 1:17-cv-00112-APM Document 62evidence
                                             Filed [1]
                                                   04/15/19
                                                       31/16 Page 67 of 80
                                                       evidentiary [1] 42/22
doubt [1] 57/5
                                                       exactly [2] 34/22 35/14
dovetails [1] 7/19
                                                       example [8] 13/16 20/6 25/21 30/10 39/14 40/11 51/3
down [11] 12/19 18/3 37/5 43/2 47/4 47/9 47/11 52/21
                                                       55/5
53/10 55/3 57/2
                                                       examples [1] 30/7
drawing [2] 58/6 58/7
                                                       excuse [1] 26/8
drill [2] 52/21 55/3
                                                       executive [1] 27/6
drive [1] 13/22
                                                       Exhibit [1] 30/8
due [1] 23/25
                                                       Exhibit A [1] 30/8
duplicative [2] 16/17 16/24
                                                       exist [1] 29/7
during [3] 25/20 42/20 53/8
                                                       expand [1] 22/18
E                                                      expanded [1] 24/6
e-Discovery [3] 3/24 5/4 13/4                          expanding [1] 24/5
e-mails [1] 29/6                                       expedite [1] 23/10
each [2] 17/21 54/22                                   expense [2] 39/10 51/12
earlier [2] 28/22 58/3                                 expressed [1] 39/12
earliest [2] 24/8 24/9                                 extent [11] 16/13 18/18 23/20 24/2 29/4 30/17 41/12
early [2] 24/12 24/15                                  45/20 48/25 58/7 59/2
easier [1] 41/2                                        extra [3] 25/19 58/18 59/8
easily [1] 46/5                                        F
easy [1] 11/14
                                                       facilities [1] 42/11
edited [1] 13/23
                                                       facility [2] 36/21 37/3
efficient [1] 20/17
                                                       facing [1] 54/12
effort [1] 42/13
                                                       fact [8] 5/10 8/4 24/4 39/18 40/21 44/15 48/3 53/21
eight [1] 16/16
                                                       facto [2] 35/7 35/16
either [3] 8/25 25/15 34/9
                                                       facts [1] 12/1
element [1] 31/15
                                                       fail [1] 56/19
elicited [1] 26/6
                                                       fair [6] 8/2 51/19 52/11 52/20 54/9 55/8
else [7] 9/10 24/19 27/6 27/21 42/2 58/11 59/25
                                                       fall [1] 46/19
email [5] 7/11 9/19 13/19 13/20 34/9
                                                       fallen [1] 4/10
emails [10] 7/5 7/7 10/23 10/23 15/5 27/3 29/4 34/7
                                                       false [2] 39/17 40/10
48/25 57/8
                                                       falsifying [1] 35/20
employees [1] 59/4
                                                       falsity [1] 42/25
end [9] 8/8 18/17 20/15 20/25 22/16 56/19 56/20 57/5
                                                       far [18] 4/2 5/24 14/10 14/14 14/22 15/14 20/11 30/9 31/8
57/10
                                                        35/12 42/22 47/24 48/2 49/21 51/20 53/23 57/2 59/20
ended [1] 35/5
                                                       fear [2] 43/5 43/23
English [1] 6/6
                                                       felt [1] 11/20
enough [4] 21/15 37/24 52/11 54/9
                                                       few [2] 3/21 4/19
entries [3] 28/8 28/9 28/11
                                                       Fifth [1] 1/22
entry [1] 33/23
                                                       figure [10] 3/22 15/12 15/18 28/25 32/6 33/21 50/24 51/1
envisioned [1] 22/15
                                                        51/23 55/18
essential [1] 39/1
                                                       figured [1] 48/10
essentially [4] 31/17 33/25 34/13 35/17
                                                       file [5] 13/11 13/15 21/11 38/2 38/8
establish [2] 50/12 54/16
                                                       filed [2] 50/20 50/20
established [1] 42/23
                                                       files [9] 9/4 9/6 9/13 13/5 13/8 13/19 14/1 15/3 49/25
estimate [1] 36/4
                                                       filing [1] 30/8
et [8] 1/3 1/6 1/9 1/11 3/7 3/8 3/8 3/9
                                                       fill [2] 26/12 37/24
et al [1] 3/8
                                                       filled [1] 29/21
even [24] 9/9 10/5 18/24 23/15 28/6 30/22 32/19 34/7
                                                       final [1] 47/3
34/14 38/8 41/5 41/5 42/8 42/16 43/6 47/4 51/2 52/21
                                                       find [15] 7/1 7/1 10/3 23/3 38/3 38/10 38/11 38/22 39/6
54/2 54/7 55/5 55/6 56/3 59/15
                                                        40/2 49/11 49/24 50/7 50/13 52/9
ever [3] 16/7 21/9 59/5
                                                       finding [1] 40/6
every [7] 26/4 28/7 38/1 38/10 40/6 47/25 56/13
                                                       finish [2] 12/13 18/14
everybody [3] 3/15 42/2 58/15
                                                       fired [2] 35/19 41/17
everyone [3] 3/4 3/14 60/2
                                                       first [13] 3/24 4/14 4/15 4/19 5/25 8/14 8/18 8/24 9/7
everything [2] 4/24 9/10
                                                        13/9 14/9 16/8 54/8
                                                                                                               68


F       Case 1:17-cv-00112-APM Document 62getFiled 04/15/19
                                             [34] 3/22         Page
                                                       4/23 7/25      689/4
                                                                 8/3 8/6 of 10/17
                                                                            80 11/11 12/18
                                                        14/24 15/25 17/7 17/8 17/19 19/20 20/16 20/16 21/21
first-pass [2] 4/14 5/25
                                                        22/22 24/8 24/16 31/20 37/17 38/15 39/9 39/11 44/5
fit [1] 57/11
                                                        44/8 45/1 45/21 49/5 54/7 54/13 54/15
five [2] 11/11 17/21
                                                        gets [2] 5/9 37/13
flag [2] 26/25 34/8
                                                        getting [7] 4/21 7/22 20/6 21/5 23/3 29/18 48/11
flagged [1] 45/16
                                                        give [2] 12/20 29/18
flagging [2] 17/17 18/1
                                                        given [6] 8/12 11/12 29/21 36/14 39/13 41/1
focus [1] 9/6
                                                        giving [1] 21/17
folder [1] 38/10
                                                        glitch [1] 7/1
folders [4] 38/8 49/22 49/24 50/3
                                                        go [15] 4/3 4/3 13/12 13/15 14/1 14/14 22/6 29/2 31/10
folks [15] 8/18 8/24 9/4 17/24 20/14 28/3 35/11 38/9
                                                        35/13 38/9 38/10 48/4 50/16 59/2
 41/23 47/12 49/10 49/18 50/3 58/11 59/25
                                                        goes [3] 32/15 33/12 41/15
follow [2] 25/1 50/21
                                                        going [61] 4/22 8/1 8/3 10/1 10/2 10/15 10/25 11/14 12/7
follow-up [2] 25/1 50/21
                                                        12/17 15/8 16/17 17/19 18/7 18/21 19/5 20/1 20/24 22/5
follows [1] 18/18
                                                        23/6 23/21 25/12 26/7 26/24 26/25 27/13 29/10 30/5
FOODS [19] 1/6 1/11 2/7 3/7 3/9 3/13 4/2 13/19 27/11
                                                        30/21 30/22 31/3 32/21 33/16 33/16 33/20 34/1 34/4 37/4
 39/23 40/4 41/21 43/3 43/11 43/24 44/17 45/10 57/13
                                                        37/7 38/22 39/5 39/19 40/6 40/15 40/23 42/9 43/7
 58/3
                                                        44/12 44/14 47/7 49/7 50/12 54/4 54/13 56/9 56/9 57/3
Foods' [1] 33/4
                                                        57/5 57/7 57/7 58/21
foot [1] 12/1
                                                        gone [1] 41/6
foregoing [1] 61/3
                                                        good [8] 3/14 4/4 6/23 21/1 26/9 30/24 53/19 53/20
foreshadow [1] 54/19
                                                        gosh [1] 56/7
form [8] 26/12 31/24 31/24 33/11 37/9 50/8 50/22 51/6
                                                        got [13] 9/2 10/16 13/20 15/22 20/6 31/12 37/1 42/10
forms [3] 54/3 54/4 54/8
                                                        42/12 51/24 52/16 54/15 58/23
forth [2] 48/25 52/1
                                                        gotten [1] 10/22
forward [1] 32/16
                                                        grapple [1] 39/8
forwarded [1] 48/17
                                                        great [2] 21/20 59/22
found [7] 15/3 18/24 22/17 37/22 38/5 43/13 47/6
                                                        GREENBERG [1] 2/2
foundational [2] 11/21 12/4
                                                        Gregory [2] 2/2 3/12
four [2] 16/13 16/14
                                                        ground [1] 49/7
fourth [1] 52/15
                                                        group [2] 8/24 13/13
frame [2] 4/11 50/19
                                                        gtlaw.com [2] 2/5 2/5
frames [3] 46/16 46/22 46/25
                                                        guarantee [1] 12/19
fruitful [1] 42/14
                                                        guess [9] 11/9 18/17 32/15 36/3 36/18 40/14 45/15 49/21
FTLs [1] 35/4
                                                        57/12
full [1] 38/6
                                                        guide [1] 19/13
fuller [1] 25/10
fully [1] 23/24                                         H
funny [1] 57/6                                          had [15] 8/21 15/3 22/10 22/15 25/1 28/18 38/9 38/19
funny-looking [1] 57/6                                  40/2 41/6 42/21 49/14 51/4 55/17 58/3
further [4] 30/20 45/13 47/4 52/21                      hadn't [1] 14/18
future [1] 58/8                                         half [2] 28/18 29/1
G                                                       hand [2] 27/22 51/23
                                                        hands [1] 32/20
gainsharing [13] 25/9 25/17 29/6 30/1 32/5 32/10 41/9
                                                        hang [1] 54/10
41/10 41/13 51/5 51/7 55/6 55/17
                                                        happen [2] 10/19 31/21
gainsharing-program [1] 25/17
                                                        happened [1] 25/24
game [2] 56/25 59/19
                                                        happening [9] 27/14 27/14 37/25 39/15 39/17 39/18
gamut [1] 7/10
                                                        40/19 43/15 49/12
garage [1] 38/21
                                                        happens [2] 27/1 33/12
gate [1] 10/17
                                                        happy [2] 20/22 59/11
gather [1] 49/19
                                                        hard [7] 13/22 29/18 33/21 36/25 44/2 44/6 57/3
gathering [1] 12/1
                                                        hard-copy [1] 33/21
Gearhart [1] 34/10
                                                        has [13] 4/2 9/5 11/16 16/13 16/14 29/9 31/20 32/16 37/24
general [2] 12/15 20/16
                                                        44/24 45/1 49/16 58/15
generated [1] 28/13
                                                        hasn't [1] 24/2
Georgetown [1] 28/19
                                                        have [112]
                                                                                                                       69


H       Case 1:17-cv-00112-APM Document 6254/19
                                            Filed 04/15/19 Page 69 of 80
                                                             I don't have [2] 19/17 25/5
haven't [6] 8/23 12/8 12/8 15/23 21/22 21/23
                                                             I don't know [6] 26/7 40/20 48/1 51/18 55/11 55/18
having [12] 15/24 23/2 23/2 32/2 32/20 35/19 35/20
                                                             I don't recall [1] 15/24
39/11 49/8 49/10 52/21 54/7
                                                             I don't think [3] 8/21 44/15 54/21
haystack [2] 37/4 51/13
                                                             I guess [6] 11/9 18/17 32/15 36/18 40/14 45/15
he [9] 13/6 13/20 13/22 25/22 37/9 37/24 51/22 54/13
                                                             I have [5] 17/1 25/13 38/18 38/21 48/23
54/13
                                                             I hope [2] 7/24 58/13
he's [10] 10/11 13/5 13/16 51/16 52/16 52/18 53/7 54/12
                                                             I just [4] 6/20 14/20 39/1 57/22
54/12 54/15
                                                             I know [7] 9/5 10/15 10/25 11/14 24/16 48/24 50/13
head [1] 33/3
                                                             I mean [27] 5/2 9/15 9/17 10/10 11/16 12/15 15/21 18/22
hear [5] 6/23 16/21 20/4 23/1 42/18
                                                              20/14 20/20 22/13 25/21 30/6 32/12 37/4 39/2 39/4
help [4] 19/12 20/9 25/19 54/16
                                                              41/16 45/18 49/7 50/10 50/11 52/13 53/3 53/16 55/8 59/7
helpful [2] 7/13 27/20
                                                             I should [2] 16/4 17/10
Hempfling [5] 2/6 3/12 28/2 34/19 55/1
                                                             I think [25] 6/13 8/10 8/13 9/5 15/1 17/17 18/2 20/3 22/3
Hempfling's [1] 15/8
                                                              22/20 23/6 24/9 24/11 24/17 24/22 39/12 41/18 42/4
her [1] 37/19
                                                              44/6 46/21 51/8 52/23 53/12 53/19 58/3
here [23] 3/16 10/15 15/22 19/2 24/4 24/22 26/11 29/11
                                                             I thought [1] 43/1
32/25 33/14 38/24 39/9 39/22 40/17 41/2 41/13 42/4
                                                             I understand [2] 27/18 29/20
42/7 44/4 44/7 45/18 50/2 51/10
                                                             I want [2] 10/19 12/5
here's [1] 34/2
                                                             I wanted [1] 35/14
hey [1] 34/7
                                                             I was [4] 4/4 6/24 15/19 38/15
higher [1] 59/24
                                                             I wouldn't [3] 10/18 19/11 28/6
him [4] 10/12 10/24 12/25 37/19
                                                             I'd [6] 8/5 12/19 22/1 22/25 44/6 51/23
his [5] 13/19 13/21 52/7 53/10 54/10
                                                             I'll [5] 17/8 45/5 51/8 57/8 57/10
hit [3] 5/23 33/3 59/8
                                                             I'm [47] 5/7 6/6 6/7 6/14 11/13 12/7 15/11 17/13 17/15 17/17
hold [1] 6/8
                                                              18/1 18/21 19/5 19/24 20/22 21/17 21/17 21/22 22/5 22/21
home [1] 28/17
                                                              29/25 33/16 33/16 39/8 39/9 42/15 42/15 46/14 50/23
Honor [60] 3/5 4/6 5/20 6/6 6/25 7/17 7/19 8/16 9/4
                                                              51/20 52/11 52/12 52/17 52/17 53/5 54/7 56/1 56/3 56/12
10/4 11/2 11/9 12/2 12/23 16/19 16/22 16/25 18/12 19/7
                                                              56/13 56/25 57/2 58/6 58/6 59/10 59/15 59/19
20/13 21/5 22/4 23/4 23/20 27/15 27/24 28/1 30/2 31/5
                                                             I'm going [1] 22/5
34/18 36/17 37/7 38/13 38/18 39/21 41/5 42/18 43/22
                                                             I'm just [1] 17/17
44/11 44/24 45/22 46/5 46/13 46/15 48/17 48/23 50/25
                                                             I'm not [13] 11/13 12/7 17/15 18/21 19/5 19/24 21/17 33/16
52/4 53/24 54/9 54/18 55/22 57/20 57/21 58/9 58/10
                                                              33/16 56/25 57/2 59/15 59/19
58/12 59/7 60/1 60/5
                                                             I'm not sure [3] 5/7 42/15 54/7
Honor's [2] 16/11 28/22
                                                             I'm sorry [4] 6/7 6/14 46/14 50/23
HONORABLE [2] 1/14 3/2
                                                             I've [9] 3/18 7/10 8/5 8/12 11/3 16/1 22/14 39/12 55/1
hope [5] 7/24 30/2 38/14 46/11 58/13
                                                             idea [2] 10/18 21/8
host [1] 50/17
                                                             ideally [1] 22/25
hour [1] 10/2
                                                             identified [9] 4/1 46/9 51/16 52/14 52/18 52/24 53/7
hours [25] 8/20 9/1 9/1 10/3 10/13 10/22 11/10 11/11 12/20
                                                              57/15 57/24
15/25 16/5 16/12 16/13 16/14 16/16 16/18 17/8 17/9 17/14
                                                             identify [3] 33/7 33/18 42/11
17/21 18/5 18/8 19/12 28/18 29/1
                                                             identifying [1] 54/3
how [22] 5/7 12/16 13/10 13/12 25/15 25/16 27/14 36/25
                                                             II [1] 2/6
37/8 42/9 42/16 45/15 45/17 45/21 47/8 47/24 49/12
                                                             illicit [1] 56/9
50/11 50/14 53/15 57/11 57/12
                                                             imagine [2] 27/2 50/6
however [2] 17/3 36/11
                                                             immediately [1] 7/3
hypothetically [2] 21/14 40/22
                                                             impact [2] 51/4 55/5
I                                                            important [1] 25/7
I am [4] 9/24 11/4 11/14 51/8                                improper [12] 29/2 30/23 33/5 34/22 35/3 42/24 43/7
I apologize [1] 34/19                                         43/13 44/25 45/3 54/1 54/21
I assume [1] 5/17                                            improperly [3] 35/4 41/7 56/18
I believe [4] 6/16 21/20 31/17 58/14                         in-store [1] 37/18
I can [7] 19/25 22/6 22/6 22/7 22/8 27/19 52/20              INC [5] 1/6 1/11 2/8 3/7 3/9
I can't [6] 9/3 19/22 42/8 42/16 47/25 54/10                 include [2] 45/24 46/1
I didn't [1] 12/4                                            incomplete [1] 54/21
I don't [9] 10/1 14/9 16/7 16/9 21/7 32/20 43/22 45/5        index [1] 38/16
                                                             indicate [1] 30/19
                                                                                                                   70


I       Case 1:17-cv-00112-APM Document 62it'sFiled 04/15/19
                                              [61] 4/7           Page
                                                       4/9 6/8 6/16      707/9
                                                                    7/7 7/7 of 7/9
                                                                               80 7/22 7/25 8/1
                                                           8/1 8/13 8/13 10/18 11/14 16/17 17/3 18/23 20/1 22/3 22/20
indicated [2] 13/6 55/1
                                                           23/24 25/8 25/14 26/19 28/24 28/24 29/21 30/18 30/22
indicates [1] 34/21
                                                           32/20 33/5 33/8 35/14 37/3 38/13 38/21 38/21 39/3 42/5
indices [2] 38/6 49/20
                                                           43/7 43/24 44/2 44/4 44/8 45/18 50/13 50/13 51/14
individual [3] 14/2 30/11 37/13
                                                           53/23 54/1 54/20 54/21 55/23 56/1 56/22 57/3 57/5
individualized [1] 35/12
                                                           57/10 59/16
individuals [4] 11/21 17/25 41/8 48/5
                                                          it's like [1] 43/24
inferred [1] 55/12
                                                          iteration [1] 31/23
information [13] 12/18 23/3 28/24 29/11 29/17 30/25
                                                          its [1] 24/1
 32/4 35/2 45/3 46/17 46/19 49/2 58/18
                                                          itself [3] 30/5 30/21 31/11
initially [1] 45/15
initials [1] 30/13                                        J
inject [1] 14/17                                          jammed [2] 14/24 38/6
injected [1] 20/5                                         John [5] 2/6 3/12 28/17 29/2 34/19
inputs [1] 29/22                                          John Hempfling [1] 34/19
ins [1] 3/17                                              john.hempfling [1] 2/10
inside [1] 38/7                                           joint [4] 1/14 3/5 3/18 16/8
insight [1] 20/12                                         JUDGE [2] 1/15 10/21
instances [3] 17/23 20/20 36/4                            July [7] 6/16 6/17 6/19 15/2 15/13 36/15 46/18
institutional [2] 19/18 25/4                              jurisdiction [1] 59/5
instructing [1] 27/5                                      jurisdictional [4] 24/4 59/9 59/10 59/23
instructive [1] 29/7                                      just [66]
intend [2] 11/17 11/18
intensive [1] 32/6                                        K
intent [1] 31/2                                           keep [2] 28/12 37/23
intentionally [1] 52/13                                   keepers [1] 28/4
interest [2] 20/14 27/1                                   kept [1] 28/13
interlocutory [1] 23/23                                   key [1] 8/7
internal [1] 9/6                                          kick [1] 10/20
internally [1] 4/17                                       kind [4] 7/19 8/25 9/21 26/19
interpret [1] 20/7                                        kinds [1] 35/12
interpreting [1] 19/14                                    Klaproth [17] 1/21 1/21 3/10 14/24 16/14 17/23 29/24
interrupted [1] 46/14                                     31/4 42/5 44/3 45/7 46/17 48/6 51/16 51/21 52/22 56/4
interrupting [1] 34/19                                    Klaproth's [1] 34/20
interview [1] 35/10                                       klaprothlaw.com [1] 1/24
interviews [1] 47/12                                      KMQ [1] 30/13
invalidate [1] 44/19                                      knew [2] 5/10 40/4
investigating [1] 44/17                                   know [54] 3/25 4/3 7/2 7/2 9/5 10/3 10/8 10/15 10/25
investigation [17] 17/24 30/20 35/23 35/25 39/25 40/1     11/14 11/25 17/23 18/7 18/8 18/18 19/23 19/25 20/8 20/24
 40/21 41/1 44/12 44/14 44/20 45/24 47/14 47/23 48/8      21/16 22/13 22/20 22/25 23/7 24/16 26/7 29/10 32/18
 48/18 50/7                                               33/14 39/7 40/20 40/22 40/25 43/24 45/8 45/13 48/1
invitations [1] 7/7                                       48/24 50/13 51/13 51/18 52/2 52/15 52/19 53/18 53/23
invoke [1] 49/5                                           55/10 55/11 55/18 56/18 57/2 57/3 57/9 59/15
involve [2] 44/15 44/16                                   knowledge [2] 19/18 25/4
involved [5] 15/7 17/24 46/23 47/25 55/7                  known [1] 39/23
involving [1] 20/17                                       knows [1] 40/20
Iron [7] 36/19 36/20 36/24 37/22 49/8 49/9 49/17          Kronos [33] 20/8 24/22 24/25 25/6 25/14 26/16 26/17
is [168]                                                  26/18 28/1 28/4 28/7 28/10 28/16 28/19 28/20 28/24
is there [6] 5/3 24/19 29/17 33/9 33/18 37/5              29/16 29/19 29/23 30/5 31/11 31/12 31/24 32/7 32/10
isn't [3] 40/16 55/2 59/13                                33/10 33/19 33/23 34/15 35/1 37/15 46/4 46/9
isolated [1] 41/22
issue [20] 17/17 18/13 18/25 20/5 21/4 30/19 31/6 34/20   L
 35/11 38/12 38/18 39/8 41/25 48/22 52/2 55/5 55/20       labeled [1] 38/9
 55/24 58/5 59/23                                         labor [14] 26/5 31/9 31/9 31/15 31/20 32/6 32/22 33/13
issues [7] 17/4 17/12 17/22 24/4 35/12 59/9 59/20          41/7 43/13 44/25 57/14 57/16 58/5
it [151]                                                  labor-intensive [1] 32/6
it would be [4] 5/7 21/8 21/20 26/6                       labor-shifting [1] 58/5
                                                                                                                   71


L       Case 1:17-cv-00112-APM Document 62looks
                                             Filed
                                                [1] 04/15/19
                                                    52/15    Page 71 of 80
                                                           lot [12] 4/4 14/5 17/25 24/17 27/1 27/16 27/17 29/11
lack [1] 37/19
                                                            42/13 45/1 54/2 59/20
large [4] 7/21 53/17 53/20 55/17
                                                           lots [2] 48/15 55/4
larger [1] 57/10
                                                           loud [1] 42/18
last [3] 5/4 5/5 10/19
late [3] 15/13 22/22 24/10                                 M
later [5] 11/11 14/4 22/22 24/15 45/13                     made [11] 8/10 19/2 25/7 32/12 40/10 40/24 44/13 47/5
law [2] 1/21 4/4                                            47/22 48/16 49/21
lawsuit [1] 39/5                                           mails [1] 29/6
lawyers [2] 4/19 7/21                                      mainly [1] 7/5
layer [1] 23/19                                            major [2] 6/6 7/1
lead [1] 6/20                                              make [13] 4/17 22/18 22/23 23/15 28/10 34/10 34/11
leader [1] 29/8                                             42/6 47/21 51/24 56/17 57/4 57/22
leaders [1] 29/10                                          makes [3] 21/20 37/14 52/23
leads [1] 35/11                                            making [4] 19/5 37/16 37/17 40/16
learn [2] 5/11 54/4                                        malice [2] 40/17 41/3
learning [1] 4/18                                          management [2] 27/8 27/13
least [18] 5/8 14/3 15/23 17/1 21/24 25/22 29/20 31/6      manager [8] 26/21 26/22 26/23 33/12 33/15 33/15 40/7
 31/8 32/23 35/19 39/19 42/1 45/10 46/11 58/2 58/3 58/16 56/14
leave [2] 23/2 48/11                                       managers [4] 26/24 27/8 27/11 41/24
left [2] 22/5 24/21                                        manipulate [1] 29/6
legitimate [1] 55/23                                       manipulated [1] 41/13
legitimately [1] 17/11                                     manipulating [2] 41/7 41/17
legwork [3] 50/21 50/24 51/2                               manipulation [3] 31/16 39/15 51/6
length [1] 18/3                                            manipulation's [1] 40/19
less [5] 8/12 9/1 17/14 41/20 51/15                        manual [4] 31/11 31/13 34/16 46/4
let [9] 7/2 8/19 13/11 18/8 25/11 29/13 36/1 43/9 53/18    manually [1] 37/14
let's [7] 13/16 18/14 27/4 30/2 31/20 33/12 37/1           many [8] 5/7 5/8 11/23 11/23 56/7 56/7 59/4 59/4
level [2] 12/1 45/18                                       march [1] 20/9
light [2] 31/6 32/21                                       MARKET [6] 1/6 1/11 2/7 3/7 3/9 3/13
like [16] 8/5 10/1 10/24 11/20 16/21 19/3 19/19 20/20 22/1 Maryland [1] 23/22
 22/25 34/20 43/24 47/10 47/12 51/19 52/15                 match [1] 33/21
likely [1] 45/25                                           material [1] 13/13
limitations [1] 46/2                                       maternity [1] 48/11
limited [8] 16/4 16/18 17/10 17/13 40/21 46/3 47/3 51/25 math [3] 4/3 4/4 4/8
limits [1] 15/20                                           matter [3] 40/23 49/3 61/4
line [2] 58/6 58/7                                         may [25] 7/17 10/3 10/14 17/20 17/20 17/23 18/1 18/13
list [4] 8/12 52/7 53/9 53/10                               18/25 19/7 20/10 20/20 20/25 22/10 23/25 24/18 31/5
literally [1] 51/12                                         32/17 32/19 42/14 52/1 52/19 55/14 55/20 58/5
litigation [1] 55/22                                       maybe [13] 8/13 11/10 19/11 19/19 22/2 23/10 30/18 42/12
little [9] 4/7 6/4 6/24 7/15 27/1 45/4 50/1 50/6 56/3       49/8 50/20 54/16 59/17 59/18
live [1] 43/2                                              me [33] 6/24 8/19 10/3 10/21 13/11 16/21 18/19 18/19
LLP [1] 2/2                                                 19/10 19/12 20/22 21/17 21/18 21/23 22/23 23/14 25/11
loaded [1] 13/4                                             27/18 29/13 32/20 36/1 38/22 43/9 45/4 45/7 45/7 49/3
location [1] 49/15                                          51/13 52/20 53/18 56/16 57/3 58/19
locations [2] 40/20 40/22                                  mean [56] 5/2 7/21 9/12 9/13 9/15 9/17 10/10 11/16 12/15
logistics [3] 12/22 15/7 15/11                              14/17 15/21 18/22 19/14 20/4 20/14 20/20 22/13 23/13
long [4] 1/17 9/25 47/24 50/14                              25/21 26/9 26/11 26/16 27/11 28/1 30/6 31/14 32/12 34/24
look [38] 7/25 9/8 10/8 12/15 15/4 20/14 22/13 25/9         35/8 35/8 35/9 37/4 38/22 39/2 39/4 40/8 40/9 41/7
 25/23 28/16 30/7 32/7 32/10 32/18 33/3 33/13 33/20         41/16 42/10 43/10 44/23 45/18 49/7 50/10 50/11 52/13
 33/21 34/1 35/1 35/1 37/6 39/22 41/22 42/1 42/4 42/12      53/3 53/16 54/1 55/2 55/8 55/14 58/20 59/7 59/13
 43/5 44/10 44/12 48/2 51/1 51/5 51/12 54/10 55/4 55/8 meaning [2] 34/11 50/18
 56/25                                                     means [5] 15/24 20/17 34/23 35/15 59/16
looked [1] 46/19                                           meat [7] 26/22 28/19 29/2 29/9 31/19 33/15 48/13
looking [21] 7/21 15/19 24/25 25/14 29/25 32/4 32/10 mechanical [1] 2/16
 33/6 33/6 38/16 42/8 44/20 44/22 44/23 46/6 46/16         mechanism [2] 44/16 56/18
 47/13 48/5 50/3 53/6 57/6                                 meeting [1] 30/12
                                                                                                                    72


M       Case 1:17-cv-00112-APM Document 62Mr.Filed 04/15/19
                                              Zambri's [1] 14/23Page 72 of 80
                                                            Ms. [9] 27/4 39/22 40/3 40/5 40/9 40/18 41/16 44/13
MEHTA [2] 1/14 3/3
                                                            44/18
memos [1] 9/21
                                                            Ms. Buchanan [4] 40/3 40/5 40/18 44/13
mere [3] 34/21 35/7 35/15
                                                            Ms. Buchanan's [4] 39/22 40/9 41/16 44/18
Merit [1] 2/12
                                                            Ms. Mueller [1] 27/4
merits [2] 22/3 39/22
                                                            much [7] 12/18 22/6 22/7 32/5 42/9 42/16 50/11
messages [5] 9/21 14/6 14/10 14/12 14/21
                                                            Mueller [1] 27/4
MICHAEL [2] 1/3 3/8
                                                            multiple [1] 20/18
mid [4] 22/19 23/21 24/12 27/4
                                                            must [1] 29/5
Mid-Atlantic [3] 22/19 23/21 27/4
                                                            my [27] 9/15 10/7 12/2 12/10 12/15 15/8 17/12 17/13 19/21
mid-August [1] 24/12
                                                            20/14 20/25 24/21 25/6 31/6 32/1 34/6 35/19 38/20
might [12] 5/14 10/5 16/16 22/23 24/11 36/22 39/20
                                                            38/21 42/7 47/12 49/20 53/14 54/19 55/21 56/6 56/15
40/7 42/17 43/21 45/12 45/16
                                                            my understanding [1] 34/6
mind [1] 12/3
                                                            myself [1] 54/19
mindful [2] 12/16 42/19
minimal [1] 51/4                                            N
minimum [1] 8/5                                             nail [1] 33/3
minute [2] 18/6 33/22                                       name [1] 10/22
misleading [1] 4/7                                          narrow [1] 37/5
mispunched [1] 30/16                                        narrowed [1] 47/8
missing [2] 50/18 51/4                                      national [1] 34/7
mixing [2] 52/12 53/3                                       national's [2] 34/3 34/13
modify [1] 31/11                                            nationwide [1] 40/8
MOLOCK [7] 1/3 1/17 3/8 3/11 13/1 13/2 27/23                necessarily [5] 34/24 44/15 44/23 46/15 53/11
moment [1] 56/4                                             necessary [2] 40/12 51/2
Monday [3] 28/7 28/8 31/18                                  need [18] 3/19 10/5 11/9 15/18 16/16 18/6 20/7 27/17 31/18
month [6] 37/21 38/3 38/11 50/19 52/25 53/8                 33/13 34/10 42/5 47/17 48/7 50/14 52/2 52/9 57/19
months [10] 4/5 8/1 8/2 8/6 10/21 11/23 38/22 52/3          needed [3] 25/19 48/13 54/13
52/16 56/7                                                  needle [2] 37/4 51/13
more [26] 5/9 6/4 8/13 8/16 10/5 11/11 12/20 13/11 18/6     needs [5] 29/12 30/20 51/22 56/4 56/6
18/7 23/3 27/16 27/17 32/6 39/15 39/18 45/1 48/7 49/16      nefarious [2] 32/23 35/4
50/6 51/22 54/17 56/22 59/4 59/4 59/21                      negative [1] 50/12
morning [3] 6/21 31/10 31/18                                negligence [1] 40/15
most [2] 45/25 46/11                                        neutral [1] 28/24
Mountain [7] 36/19 36/20 36/24 37/22 49/8 49/9 49/17        new [1] 56/13
move [4] 8/15 21/9 22/11 59/17                              next [1] 59/17
moved [1] 29/9                                              Nice [1] 3/15
moving [3] 9/7 15/1 26/21                                   nine [8] 35/4 39/15 39/17 39/18 40/19 40/22 41/22
Mr [1] 51/21                                                48/18
Mr. [46] 7/20 10/15 10/25 12/24 13/3 14/13 14/23 14/24      no [35] 1/4 1/9 3/6 9/14 12/19 17/1 17/15 19/2 26/23
15/5 15/8 15/25 16/12 16/13 16/14 16/16 16/23 17/23 18/18   27/25 33/19 33/23 34/4 38/6 39/2 44/3 47/12 48/21
20/1 20/21 20/24 20/24 25/3 25/21 28/2 29/24 31/4           48/21 50/11 50/15 50/22 51/4 51/5 52/8 54/9 55/3 55/7
32/16 33/2 34/20 35/10 42/5 44/3 45/7 46/17 47/9 48/6       55/24 56/2 57/6 58/12 58/18 59/8 60/1
49/4 51/16 52/22 55/1 55/19 56/4 59/1 59/11 59/17           nobody [1] 25/23
Mr. Allhouse [1] 16/12                                      non [1] 56/10
Mr. Allshouse [2] 15/25 16/16                               non-reason [1] 56/10
Mr. Allshouse's [2] 14/13 15/5                              normal [1] 28/14
Mr. Casas [13] 7/20 10/15 18/18 20/1 20/21 20/24 25/3       North [1] 37/2
25/21 32/16 35/10 47/9 49/4 59/1                            North Carolina [1] 37/2
Mr. Casas's [1] 10/25                                       Northern [1] 49/15
Mr. Hempfling [2] 28/2 55/1                                 not [84]
Mr. Hempfling's [1] 15/8                                    note [1] 12/4
Mr. Klaproth [13] 14/24 16/14 17/23 29/24 31/4 42/5         nothing [2] 34/15 48/23
44/3 45/7 46/17 48/6 51/16 52/22 56/4                       notice [3] 10/11 11/17 11/18
Mr. Klaproth's [1] 34/20                                    noticed [1] 11/16
Mr. Zambri [9] 12/24 13/3 16/13 16/23 20/24 33/2 55/19      notion [1] 22/21
59/11 59/17                                                 November [1] 14/25
                                                                                                                    73


N       Case 1:17-cv-00112-APM Document 6215/12
                                             Filed  04/15/19
                                                15/18            Page24/22
                                                      22/14 23/1 24/7  73 of 80 26/22 26/22
                                                                           26/12
                                                             27/4 28/11 28/25 29/21 32/6 33/21 35/10 35/14 35/22
now [22] 4/16 5/2 10/22 11/10 11/21 14/4 17/16 18/1 21/19
                                                             38/10 40/3 40/7 44/24 48/10 50/24 51/1 51/23 52/9
22/2 22/4 22/10 23/25 30/13 44/4 44/7 44/7 44/18
                                                             53/16 55/18 57/1 57/4 59/19
47/24 55/25 56/1 56/8
                                                             outside [3] 23/21 55/22 59/3
number [9] 14/25 17/12 26/10 35/9 42/23 43/20 51/14
                                                             over [4] 8/6 15/2 29/9 59/5
51/15 57/23
                                                             overhead [1] 56/17
numbers [1] 6/23
                                                             overlap [5] 17/5 46/21 47/2 52/19 53/20
NW [3] 1/18 1/22 2/14
                                                             overlapping [1] 53/17
O                                                            overnight [1] 8/1
object [1] 20/25                                             overtime [1] 37/18
objecting [1] 24/3                                           own [4] 24/1 33/4 46/9 49/18
objection [1] 58/25                                          P
objective [1] 28/24
                                                             p.m [2] 1/7 60/6
obviously [9] 3/19 14/5 20/11 21/20 23/13 35/6 35/11
                                                             page [2] 34/14 36/8
51/25 59/23
                                                             pages [1] 36/2
occurs [1] 31/15
                                                             paperwork [3] 34/12 35/9 56/17
October [4] 6/12 26/23 28/19 50/22
                                                             paralegal [1] 49/23
October 1 [1] 50/22
                                                             parallel [1] 16/2
odd [1] 5/25
                                                             parameters [2] 35/18 48/3
odds [1] 53/19
                                                             part [3] 12/4 25/18 25/19
off [4] 9/7 18/13 26/11 52/7
                                                             particular [25] 14/1 18/23 22/19 25/20 36/22 37/2 37/9
office [2] 49/10 49/15
                                                             37/21 37/21 38/17 38/17 40/18 42/11 45/9 46/8 48/17
officers [1] 13/8
                                                             49/6 50/4 50/7 51/4 52/3 53/7 54/22 55/16 58/19
Official [1] 2/13
                                                             particularly [3] 18/6 27/17 53/21
often [1] 27/14
                                                             parties [3] 14/17 16/3 22/12
oh [4] 11/18 24/24 31/19 33/22
                                                             parties' [1] 3/18
okay [28] 3/14 3/16 5/1 5/13 6/2 6/17 7/4 9/18 10/6 11/24
                                                             pass [4] 4/14 4/15 5/25 30/18
12/11 13/24 14/16 15/11 16/20 18/16 21/1 23/18 24/19 27/21
                                                             past [1] 8/6
36/7 36/23 37/12 41/8 53/13 57/11 58/8 59/12
                                                             patterns [1] 55/15
once [6] 9/1 13/1 13/1 18/2 23/3 42/22
                                                             payroll [9] 28/8 28/9 29/21 31/10 31/18 33/13 33/14 37/11
one [31] 3/16 19/24 21/13 21/13 22/5 22/20 23/19 26/11
                                                             37/17
26/25 27/19 29/16 30/6 30/10 30/13 30/15 34/20 37/1
                                                             PBS [9] 28/19 29/3 37/8 37/8 37/10 37/13 37/23 38/2
37/14 38/3 39/19 40/15 41/18 44/11 45/15 45/24 46/6
                                                             50/16
46/11 50/13 53/20 57/9 57/10
                                                             PBSs [1] 55/6
one-off [1] 26/11
                                                             people [22] 8/7 8/13 8/14 8/19 8/25 9/7 9/25 11/5 12/7
ongoing [3] 40/1 44/20 48/19
                                                             12/17 12/25 13/5 14/21 26/16 27/3 28/6 29/5 37/17 42/12
only [16] 22/5 22/7 24/21 28/5 28/25 32/13 35/24 36/2
                                                             47/23 47/23 48/9
39/16 40/19 40/21 41/22 44/3 52/2 53/6 57/16
                                                             per [2] 8/20 17/14
open [2] 22/21 54/17
                                                             percent [7] 43/6 43/14 43/14 45/12 45/18 45/19 58/4
operate [1] 28/3
                                                             percentage [2] 5/22 53/17
opportunity [1] 18/24
                                                             perhaps [2] 48/4 50/18
opposed [3] 21/12 25/17 50/4
                                                             period [4] 41/17 52/25 53/8 53/22
opposing [1] 7/2
                                                             periodic [1] 3/16
optimally [1] 22/20
                                                             person [8] 8/21 17/22 29/22 29/22 31/2 33/13 37/16
oral [1] 24/8
                                                             47/25
oranges [3] 44/21 52/12 53/4
                                                             personnel [2] 9/6 9/13
order [4] 3/3 15/19 29/5 45/6
                                                             perspective [8] 26/1 27/12 31/7 32/3 34/3 34/13 52/10
ordered [1] 11/3
                                                             59/7
other [17] 11/2 11/22 12/12 13/8 19/15 23/19 28/7 33/11
                                                             pertinent [1] 19/3
34/4 37/23 40/11 40/11 43/16 44/3 50/10 51/22 55/4
                                                             phase [9] 21/9 21/19 22/8 22/11 23/9 23/21 49/14 59/3
otherwise [2] 22/4 29/8
                                                             59/17
ought [2] 21/24 56/8
                                                             phone [5] 14/11 14/13 47/10 47/21 47/22
our [27] 3/16 4/14 4/18 4/21 5/9 5/12 5/15 6/14 6/20 8/8
                                                             phones [2] 14/6 14/7
12/25 16/19 23/25 26/1 26/17 27/11 32/3 35/5 38/9 39/24
                                                             pick [2] 10/22 26/1
40/20 42/24 49/18 50/3 54/22 56/19 56/20
                                                             picture [1] 25/10
out [41] 3/22 4/9 4/11 5/25 6/24 10/14 10/17 11/13 11/15
                                                             piece [2] 57/9 57/10
                                                                                                                        74


P       Case 1:17-cv-00112-APM Document 62processing
                                             Filed 04/15/19
                                                     [1] 49/2 Page 74 of 80
                                                               produce [6] 26/25 28/18 29/2 57/13 57/16 58/21
pieces [1] 57/11
                                                               produced [11] 2/17 4/2 4/24 5/3 12/6 15/16 45/2 47/9
pile [1] 56/22
                                                               48/24 49/2 55/25
place [2] 20/10 23/14
                                                               producing [1] 54/5
plaintiffs [14] 1/4 1/10 1/17 1/21 3/10 3/11 10/8 11/5 15/22
                                                               production [8] 4/25 5/5 5/6 6/15 8/8 18/21 59/13 59/16
16/4 17/21 18/20 27/23 39/14
                                                               program [2] 25/17 41/17
plan [2] 23/5 24/18
                                                               progress [1] 8/10
play [1] 35/22
                                                               promise [2] 17/8 19/2
Please [2] 3/3 3/4
                                                               promises [1] 19/5
plenty [1] 22/10
                                                               proof [7] 51/24 54/16 54/16 54/22 56/19 56/20 59/16
PLLC [2] 1/17 1/21
                                                               proofs [1] 54/19
point [22] 5/14 11/10 11/17 14/23 15/6 15/11 22/16 27/2
                                                               properly [2] 34/24 50/20
31/19 35/14 40/18 40/24 45/10 48/4 51/7 51/20 51/22
                                                               proportionality [1] 39/8
52/13 54/7 54/10 58/2 59/20
                                                               proposal [1] 43/1
pointed [2] 35/10 44/24
                                                               propose [1] 53/15
pointing [1] 38/16
                                                               proposed [1] 42/21
points [1] 53/7
                                                               protective [1] 45/6
policy [4] 41/9 41/11 41/13 41/24
                                                               protocol [1] 16/9
position [5] 16/19 22/17 38/19 42/1 47/20
                                                               prove [5] 25/16 25/16 39/14 39/17 56/15
possibility [1] 33/1
                                                               provide [3] 32/21 54/16 58/19
possible [4] 13/6 20/18 20/19 45/11
                                                               provided [1] 48/6
possibly [2] 12/18 23/2
                                                               proving [1] 41/2
potential [1] 52/14
                                                               proxy [1] 52/18
potentially [5] 5/17 26/13 26/14 38/3 51/10
                                                               prudent [1] 22/7
power [1] 59/24
                                                               PST [1] 13/21
PowerPoint [1] 45/8
                                                               pull [1] 55/14
practical [1] 49/3
                                                               pulled [1] 55/10
practice [1] 53/21
                                                               punch [1] 31/24
pre [1] 32/25
                                                               punches [1] 46/4
pre-textual [1] 32/25
                                                               put [8] 8/20 9/9 29/14 30/9 30/25 33/16 37/9 43/10
precise [1] 45/18
                                                               putting [1] 18/2
preference [1] 27/18
                                                               puzzle [2] 27/16 57/10
preliminary [1] 19/11
present [3] 22/1 22/8 27/18                                    Q
presentation [1] 23/15                                         QC [2] 5/9 5/12
presented [3] 19/4 20/2 21/7                                   QCing [2] 4/16 4/22
preserved [1] 59/24                                            quality [1] 26/19
president [4] 13/7 13/8 13/17 47/11                            quarter [2] 51/14 52/15
presidents [1] 47/21                                           query [1] 28/10
presiding [1] 3/3                                              question [12] 15/17 21/16 22/3 25/13 28/22 37/20 40/14
press [2] 40/4 40/5                                            42/4 45/15 48/1 50/10 58/7
presumable [1] 47/2                                            questioning [1] 16/14
presumably [5] 30/5 46/10 46/13 47/8 56/1                      questions [5] 3/21 16/15 16/17 17/11 17/25
pretty [6] 38/3 40/25 45/18 53/19 53/20 56/10                  quickly [5] 4/22 5/12 28/2 37/25 38/4
prevalent [1] 41/25
prevent [1] 24/5                                               R
printout [1] 34/14                                             raise [4] 3/22 18/13 21/3 26/25
probability [1] 46/22                                          raised [2] 8/5 58/8
probably [9] 22/3 22/16 23/6 24/18 25/12 41/19 51/14           raising [1] 21/22
53/19 56/9                                                     random [2] 53/5 53/6
probative [2] 39/10 41/20                                      randomization [1] 43/18
problem [8] 7/1 20/1 26/6 35/17 40/8 40/23 45/13 48/7          randomly [1] 52/6
problems [4] 18/9 45/6 45/16 52/14                             range [2] 36/14 38/17
procedures [1] 49/5                                            rather [2] 12/18 23/1
proceedings [4] 1/14 2/16 60/6 61/4                            re [1] 25/18
process [4] 4/23 11/14 13/5 22/11                              re-assigning [1] 25/18
processes [1] 49/4                                             reaction [2] 10/7 52/22
                                                                                                                   75


R       Case 1:17-cv-00112-APM Document 62respectfully
                                             Filed 04/15/19
                                                       [1] 56/20Page 75 of 80
                                                          response [3] 10/25 38/21 38/23
read [4] 3/18 10/8 29/19 32/19
                                                          responsive [6] 4/13 4/15 5/17 5/23 6/1 15/3
ready [2] 42/15 48/11
                                                          rest [1] 41/24
real [3] 32/21 32/21 33/3
                                                          return [1] 60/4
really [8] 17/24 22/14 25/23 51/5 54/4 54/21 55/2 55/11
                                                          review [6] 4/1 4/23 5/25 13/4 46/9 49/11
Realtime [1] 2/12
                                                          reviewed [5] 4/14 7/23 12/6 12/8 12/8
reason [16] 12/3 14/8 17/1 18/22 21/1 30/8 30/14 30/18
                                                          reviewers [2] 4/15 5/10
 32/22 44/3 46/1 50/19 51/5 53/16 55/7 56/10
                                                          reviews [1] 3/22
reasonable [4] 42/5 42/22 51/14 59/12
                                                          revisit [1] 23/2
reasons [3] 35/5 48/15 48/20
                                                          right [37] 5/21 6/8 6/10 6/22 7/12 7/13 11/7 11/21 17/6
recall [3] 9/1 15/24 19/6
                                                           17/15 21/3 24/24 25/25 26/15 29/23 31/1 34/11 36/5
receiving [1] 9/10
                                                           36/10 36/12 36/23 37/17 39/3 40/15 41/4 41/19 44/4 44/7
reconcile [1] 28/8
                                                           46/24 49/24 49/25 50/9 53/2 53/12 56/17 57/17 59/25
reconsider [1] 22/24
                                                          rightly [1] 41/10
record [3] 57/22 58/1 61/3
                                                          rise [2] 3/2 60/3
recorded [1] 2/16
                                                          risk [1] 10/13
records [8] 18/25 35/20 37/23 39/20 44/5 44/9 55/10
                                                          RMR [2] 61/2 61/8
 55/15
                                                          road [2] 12/19 57/2
red [2] 26/25 34/8
                                                          roadblock [1] 43/24
reference [1] 23/13
                                                          rogue [3] 40/7 41/6 41/24
referenced [1] 58/14
                                                          rolled [2] 7/23 11/13
reflect [1] 25/7
                                                          Room [1] 2/14
reflected [3] 29/23 31/3 33/24
                                                          rough [1] 36/3
REGAN [1] 1/17
                                                          round [3] 8/14 8/18 16/8
reganfirm.com [1] 1/20
                                                          rule [3] 21/17 39/7 39/9
region [1] 27/4
                                                          Rule 26 [1] 39/9
regional [6] 13/7 13/7 13/8 13/17 47/11 47/21
                                                          ruled [1] 24/2
regionally [1] 49/10
                                                          rules [3] 8/20 35/18 35/25
Registered [1] 2/12
                                                          rummaging [1] 39/6
regular [1] 28/4
                                                          run [6] 10/19 11/14 16/1 28/10 43/23 45/5
rejected [1] 43/4
                                                          runs [2] 7/10 10/13
related [2] 13/19 15/17
relates [1] 55/21                                         S
relative [1] 39/3                                         said [11] 4/15 5/9 5/16 19/1 40/5 41/21 48/7 56/4 56/7
relevant [4] 4/12 51/10 58/18 59/16                        57/4 58/3
remainder [1] 19/21                                       Salvatore [2] 1/17 3/11
remember [3] 16/7 16/9 30/13                              same [4] 43/23 48/6 50/25 53/24
remind [1] 53/25                                          sample [5] 43/12 44/1 51/19 51/19 53/5
repeated [1] 55/1                                         samples [2] 32/16 32/18
repeatedly [1] 39/1                                       sampling [1] 43/25
reply [1] 23/25                                           satisfied [2] 42/24 50/15
report [2] 3/25 32/10                                     saw [1] 46/5
Reporter [4] 2/11 2/12 2/12 2/13                          say [25] 9/12 10/15 10/21 12/8 16/4 17/10 21/12 22/13
reports [5] 3/18 7/10 25/9 32/5 57/14                      25/23 27/4 30/1 31/14 31/19 33/12 33/22 34/1 35/15
representations [1] 32/12                                  40/22 43/5 43/7 43/11 43/13 43/24 47/15 55/20
representative [1] 32/17                                  saying [8] 10/4 17/15 18/5 19/22 19/24 20/4 44/4 44/7
request [1] 42/6                                          says [6] 31/24 33/13 34/9 34/16 40/18 51/16
require [2] 18/7 42/15                                    scenario [1] 33/18
required [2] 50/7 50/12                                   schedule [2] 15/8 15/8
research [1] 25/2                                         schedules [2] 15/9 15/9
researching [1] 28/3                                      scheduling [2] 7/15 15/19
reserve [2] 11/11 19/20                                   school [2] 4/3 4/4
reserving [1] 19/12                                       scope [1] 22/18
resolution [2] 16/10 22/3                                 Scott [2] 13/16 34/10
resolve [3] 20/22 52/1 57/12                              screenshot [1] 28/12
resolved [3] 45/14 45/20 45/21                            search [4] 4/10 37/22 47/4 50/14
respect [5] 7/15 15/21 42/24 45/22 47/1                   searched [1] 40/12
                                                                                                                76


S      Case 1:17-cv-00112-APM Document 62simply
                                            Filed
                                                [1]04/15/19
                                                    47/15   Page 76 of 80
                                                         since [3] 21/22 35/23 58/17
seated [2] 3/3 3/4
                                                         single [2] 26/4 36/8
Seattle [3] 40/8 41/6 41/19
                                                         single-page [1] 36/8
section [1] 33/15
                                                         sit [2] 12/7 47/11
see [9] 3/15 9/18 15/8 19/25 28/16 32/19 50/21 54/13
                                                         sit-down [1] 47/11
 57/11
                                                         situated [1] 17/19
seeing [2] 56/1 56/1
                                                         six [1] 17/21
seek [2] 9/1 12/16
                                                         Sixth [2] 2/3 2/8
seeking [1] 18/20
                                                         slides [1] 45/8
seems [6] 47/10 47/17 51/13 51/19 52/20 56/16
                                                         slim [1] 46/22
seen [3] 5/24 7/10 36/5
                                                         smell [1] 30/18
segue [1] 25/12
                                                         Smith [2] 28/17 29/2
selected [1] 43/19
                                                         snapshot [1] 34/14
selecting [1] 52/6
                                                         so [126]
sellingerd [1] 2/5
                                                         so I think [4] 33/2 35/22 38/24 54/15
send [3] 10/11 42/12 59/8
                                                         so-and-so [2] 48/11 48/12
sense [10] 5/16 5/22 21/20 32/23 43/17 43/20 51/12
                                                         software [1] 28/9
 52/11 52/23 54/12
                                                         some [43] 5/14 5/25 8/6 8/10 12/17 17/4 18/22 19/10
sensitive [1] 51/11
                                                          19/14 19/20 21/18 21/19 22/15 23/16 25/1 25/4 25/15
sent [3] 13/20 45/7 45/7
                                                          25/19 27/2 29/21 30/1 31/6 33/13 33/23 38/10 39/13 43/18
separate [3] 15/17 17/22 27/10
                                                          45/7 45/10 45/13 48/4 48/7 49/18 50/19 50/21 50/24
separately [1] 48/17
                                                          51/1 51/12 51/16 52/5 52/11 53/16 58/2
September [8] 15/13 24/13 24/16 24/16 36/15 36/15
                                                         somebody [10] 17/20 20/7 20/23 25/18 26/12 27/6 37/5
 46/18 50/23
                                                          41/6 41/19 50/14
server [2] 13/18 13/19
                                                         somebody's [1] 18/4
SERVICES [1] 2/7
                                                         somehow [4] 17/13 19/3 22/21 59/16
set [5] 11/21 12/4 15/12 35/24 48/3
                                                         someone [3] 19/6 27/5 30/16
sets [2] 16/3 17/21
                                                         something [8] 14/17 17/14 21/11 22/1 43/3 54/20 55/20
setting [2] 8/10 42/22
                                                          56/9
settlement [2] 38/20 39/4
                                                         sometimes [2] 7/9 7/9
seven [13] 8/20 8/25 9/1 10/2 10/13 10/22 12/20 16/4
                                                         soon [1] 13/6
 16/18 17/14 18/5 18/7 19/12
                                                         sooner [1] 4/25
several [1] 37/24
                                                         sorry [4] 6/7 6/14 46/14 50/23
share [1] 59/11
                                                         sort [14] 5/17 7/14 15/3 20/2 20/5 22/17 25/8 25/15 28/4
shared [2] 58/15 58/17
                                                          29/16 38/25 39/7 41/24 49/4
she [8] 6/21 37/9 37/24 37/24 40/10 40/20 40/20 40/24
                                                         sorts [1] 38/6
shed [2] 31/6 32/21
                                                         sources [1] 32/4
sheet [1] 30/24
                                                         space [1] 49/16
shift [3] 25/15 25/16 33/14
                                                         speaking [2] 7/20 12/3
shifted [1] 56/18
                                                         specialist [1] 37/11
shifting [9] 25/24 26/5 31/15 32/22 33/14 33/23 43/13
                                                         specific [3] 11/20 33/7 56/8
 55/17 58/5
                                                         speculation [1] 48/21
shifts [1] 25/7
                                                         speed [1] 5/12
shipped [2] 49/9 49/14
                                                         spend [2] 11/10 39/6
shot [4] 10/16 21/13 22/5 22/20
                                                         spent [1] 47/24
should [12] 4/20 5/11 16/4 16/18 17/10 24/6 26/4 29/23
                                                         split [1] 20/23
 36/16 36/17 36/19 56/20
                                                         splitting [1] 20/18
shouldn't [1] 9/15
                                                         spreadsheet [2] 57/17 57/18
show [13] 25/15 26/16 28/20 28/21 30/7 30/17 30/21
                                                         spreadsheets [4] 7/9 19/15 20/7 20/8
 30/22 33/8 34/7 43/6 53/10 55/16
                                                         stand [2] 3/23 10/15
showing [2] 22/18 23/17
                                                         standard [4] 20/16 40/15 41/1 41/3
shown [1] 31/12
                                                         standing [2] 44/4 44/7
shows [7] 28/17 30/11 31/12 32/5 32/7 34/15 55/15
                                                         start [8] 17/18 18/2 20/10 21/25 24/9 51/21 52/23 55/6
side [8] 11/22 25/9 25/9 28/2 33/22 33/22 34/1 34/1
                                                         started [1] 24/16
sides [2] 16/3 43/1
                                                         starting [1] 34/8
significant [2] 43/12 51/19
                                                         statement [4] 34/21 39/16 40/16 40/24
simple [1] 38/16
                                                         statements [8] 39/13 39/23 40/9 40/25 41/16 43/8
                                                                                                                   77


S       Case 1:17-cv-00112-APM Document 62talkFiled 04/15/19
                                               [9] 8/18 14/4 18/3Page
                                                                 24/20 77
                                                                       29/2of29/3
                                                                              80 29/10 45/5
                                                           51/23
statements... [2] 44/13 44/19
                                                          talked [6] 6/20 14/18 15/23 15/24 39/24 48/9
STATES [2] 1/1 1/15
                                                          talking [16] 4/5 7/5 8/8 8/9 17/18 21/25 28/3 28/23 36/2
statistically [2] 43/12 51/18
                                                           47/24 50/2 52/6 52/7 53/22 55/6 59/3
statistician [3] 43/10 43/11 51/23
                                                          target [1] 11/20
status [5] 1/14 3/6 3/17 3/18 42/20
                                                          targeted [1] 38/13
stenography [1] 2/16
                                                          targeting [1] 9/6
still [10] 5/2 6/11 23/5 23/22 36/16 41/8 43/7 43/23 47/6
                                                          team [11] 5/9 6/20 7/21 26/21 26/22 26/22 26/23 26/24
 54/2
                                                           28/18 29/8 29/10
stood [1] 6/23
                                                          teleconference [1] 42/21
storage [2] 37/3 42/11
                                                          telephone [1] 2/7
store [22] 25/18 25/19 27/7 27/9 27/11 27/13 28/19 30/12
                                                          tell [12] 10/7 25/10 27/13 30/5 33/10 35/2 44/23 45/4
 33/12 33/14 34/4 36/22 37/2 37/8 37/18 37/25 38/17 40/7
                                                           48/1 49/3 51/8 52/2
 49/11 50/17 56/14 57/18
                                                          ten [3] 8/12 8/14 9/24
store's [1] 36/21
                                                          term [2] 9/15 24/10
stored [2] 13/22 34/5
                                                          terminated [4] 32/1 41/9 41/10 41/14
stores [47] 22/19 36/12 36/16 36/24 37/23 39/15 39/17
                                                          termination [2] 35/5 35/21
 39/18 41/22 42/8 42/10 42/23 43/5 43/6 43/12 43/16
                                                          terms [6] 4/10 11/25 11/25 29/15 40/16 43/18
 43/19 44/22 45/11 45/12 45/16 46/8 46/8 47/1 47/4 47/6
                                                          terrific [1] 23/17
 48/18 49/13 50/4 51/15 51/16 51/25 52/14 52/18 52/24
                                                          test [1] 30/18
 53/6 53/8 53/9 55/17 57/14 57/15 57/17 57/23 58/2 58/17
                                                          text [5] 9/21 14/6 14/10 14/12 14/21
 58/19 59/4
                                                          textual [1] 32/25
stories [1] 27/13
                                                          than [22] 6/5 8/12 9/1 12/20 13/11 17/14 18/6 18/7 20/12
straight [2] 4/8 16/18
                                                           23/1 24/15 32/19 34/4 39/15 39/18 40/11 41/2 44/3 50/2
straight-up [1] 16/18
                                                           51/15 59/4 59/21
strategy [1] 20/12
                                                          Thank [7] 23/18 57/20 57/21 58/9 58/10 60/2 60/5
Street [4] 1/18 1/22 2/3 2/8
                                                          Thank you [3] 23/18 57/21 60/5
strike [1] 51/9
                                                          that [381]
stuck [1] 18/4
                                                          that'll [1] 52/2
stuff [5] 7/22 20/10 22/10 38/6 56/1
                                                          that's [69]
subject [1] 36/1
                                                          their [15] 4/23 9/6 9/12 10/16 11/5 15/9 21/9 24/9 35/5
submitted [3] 30/10 30/16 31/19
                                                           35/21 37/17 42/1 42/1 49/21 56/16
subsequent [1] 47/9
                                                          them [24] 4/2 4/16 8/1 8/12 9/7 13/2 15/4 24/17 25/2
subset [2] 46/10 57/15
                                                           25/3 26/10 28/6 32/19 33/21 33/22 34/1 35/4 38/24
substantially [1] 43/8
                                                           40/10 42/15 44/2 44/5 56/16 58/19
sufficient [2] 21/24 57/4
                                                          themselves [2] 27/8 27/10
suggesting [3] 41/23 52/17 59/15
                                                          then [50] 5/12 8/8 8/15 8/19 9/7 12/14 14/22 15/5 15/10
suggestion [1] 45/14
                                                           15/17 16/14 16/18 18/8 19/12 19/20 21/12 22/8 23/15 23/17
suggests [3] 36/2 45/10 54/20
                                                           23/25 27/3 27/7 29/22 29/23 31/21 32/9 33/21 36/1 37/6
Suite [4] 1/18 1/22 2/3 2/9
                                                           38/11 39/5 41/17 41/18 43/13 43/18 43/25 43/25 45/20
summer [1] 15/2
                                                           47/3 47/8 48/9 49/9 49/23 50/25 52/1 52/9 53/10 54/16
suppose [6] 22/15 29/6 29/25 30/3 30/17 30/19
                                                           55/24 57/19
supposed [6] 26/17 30/7 30/8 31/21 39/8 56/13
                                                          there [67]
sure [21] 4/17 5/7 7/18 8/16 9/24 14/19 16/23 19/9 19/16
                                                          there's [53] 4/12 7/1 7/14 7/14 15/22 21/14 25/4 25/13
 23/8 28/11 34/10 34/11 37/16 37/17 42/15 54/6 54/7 55/13
                                                           26/5 26/9 26/11 27/3 27/15 27/16 29/11 29/16 30/8 30/19
 56/17 57/23
                                                           31/14 31/23 33/5 33/19 33/22 33/23 34/9 34/11 34/15
surety [1] 9/3
                                                           38/6 44/11 45/1 45/13 48/7 48/15 48/21 48/21 50/11
suspect [3] 12/17 20/24 24/8
                                                           50/22 53/19 53/20 53/25 54/2 55/3 55/4 55/7 55/23
system [3] 14/11 26/17 26/18
                                                           55/24 55/24 56/2 57/18 58/7 58/18 59/8 59/20
szambri [1] 1/20
                                                          therefore [1] 24/5
T                                                         these [39] 8/18 16/1 18/2 19/20 20/7 27/11 32/16 32/18
tactically [2] 12/3 19/19                                  32/21 34/5 34/8 34/11 35/20 38/10 38/11 38/25 39/11
take [25] 7/5 8/2 8/25 10/9 10/13 11/9 17/21 18/12 18/20 39/13 40/25 41/8 41/22 41/23 44/9 45/16 46/7 46/11
 18/22 19/19 22/22 24/17 37/1 37/4 38/22 42/9 42/16        47/25 49/11 50/4 52/8 52/13 52/17 53/7 54/4 54/15
 42/17 43/5 47/7 51/12 51/22 52/13 57/8                    55/14 58/1 58/23 59/11
taking [5] 8/1 14/25 15/14 26/21 42/7                     they [60] 4/17 4/20 4/22 5/11 5/11 7/21 7/24 9/17 10/16
                                                           11/5 14/13 14/14 14/24 15/3 15/4 15/24 16/18 17/4 17/22
                                                                                                                78


T       Case 1:17-cv-00112-APM Document 62toward
                                            Filed[1]04/15/19
                                                      22/16  Page 78 of 80
                                                          tracks [1] 16/2
they... [41] 18/22 19/14 24/9 24/16 25/6 27/12 28/8
                                                          transcript [3] 1/14 2/16 61/3
 28/12 29/6 31/8 31/10 32/17 34/6 36/19 38/1 40/2 41/2
                                                          transcription [1] 2/17
 41/2 41/6 41/8 41/9 41/9 41/13 41/16 41/24 47/3 47/6
                                                          transfer [33] 26/19 30/23 30/24 31/20 31/22 31/25 32/5
 47/8 47/12 47/22 47/24 48/6 48/9 48/9 48/10 48/18
                                                           32/8 32/9 32/14 33/5 34/2 34/22 34/23 34/25 35/3 35/8
 49/1 49/9 52/2 54/15 56/19
                                                           35/16 36/4 37/1 48/10 48/12 48/12 50/5 50/8 50/22 51/3
they'd [3] 15/5 25/7 31/19
                                                           51/6 54/1 54/3 55/5 56/11 57/14
they'll [2] 15/2 57/16
                                                          transferred [9] 28/17 28/18 29/1 30/1 30/9 30/11 30/14
they're [24] 4/21 9/5 10/1 10/2 14/13 16/24 25/2 26/7
                                                           30/15 31/9
 27/10 27/13 28/10 29/4 31/25 34/8 37/18 43/7 44/3 44/7
                                                          transferring [1] 31/9
 50/15 51/25 56/1 56/12 56/23 58/21
                                                          transfers [11] 33/7 34/9 42/23 43/6 44/25 45/24 46/1
they've [2] 14/9 46/3
                                                           47/25 48/16 51/17 57/16
thing [12] 9/22 10/19 11/2 12/12 22/7 24/21 27/5 30/6
                                                          TRAURIG [1] 2/2
 41/18 47/3 50/13 50/14
                                                          true [1] 43/8
things [12] 3/22 8/10 19/15 23/11 27/15 32/19 35/9 37/25
                                                          truth [1] 41/12
 38/1 39/11 49/12 55/4
                                                          try [7] 4/8 26/7 38/24 39/10 42/11 49/5 49/24
think [52] 6/11 6/13 8/10 8/13 8/19 8/21 8/25 9/5 10/18
                                                          trying [10] 10/4 15/12 27/10 29/25 38/15 39/9 56/12
 11/10 15/1 17/1 17/17 18/2 18/23 20/3 21/23 22/3 22/6
                                                           56/23 56/25 59/19
 22/20 23/6 23/14 24/9 24/11 24/12 24/17 24/22 31/5
                                                          TTF [38] 26/4 26/5 29/21 30/1 30/21 31/3 31/22 32/11
 31/16 33/2 35/22 38/24 39/12 39/13 41/18 42/4 42/5
                                                           33/5 33/10 33/11 33/16 33/19 33/23 34/2 34/21 35/7
 42/9 44/6 44/15 46/11 46/21 48/7 51/8 51/10 52/23 53/12
                                                           35/15 36/8 37/1 37/3 37/14 40/6 40/12 49/6 50/11 50/13
 53/19 53/21 54/15 54/21 58/3
                                                           50/15 54/20 54/22 55/2 55/3 55/23 55/24 56/2 56/5
thinking [4] 29/15 29/24 52/5 52/10
                                                           56/6 56/8
thinks [2] 37/24 51/21
                                                          TTFs [41] 25/10 25/14 25/22 26/2 28/21 28/23 29/17
third [3] 6/3 6/4 51/15
                                                           29/18 30/4 30/6 30/15 30/17 30/19 32/2 33/4 33/21 34/5
this [81]
                                                           35/1 35/20 40/12 44/15 44/16 44/18 44/22 44/24 45/2
those [38] 4/11 4/13 4/14 6/23 9/4 9/6 9/9 9/24 9/24
                                                           45/3 47/13 48/21 50/4 50/17 54/13 54/14 54/23 55/16
 13/8 13/25 17/25 20/22 28/11 29/1 29/6 29/10 30/19 31/13
                                                           57/6 57/6 57/6 58/20 59/11 59/21
 32/2 36/15 36/16 36/17 43/8 44/13 44/23 44/24 45/3
                                                          turn [3] 24/20 27/21 44/18
 47/23 48/15 48/20 52/3 55/9 57/11 58/16 58/19 59/13
                                                          turns [1] 53/16
 59/16
                                                          twice [3] 12/25 13/2 59/8
though [1] 38/5
                                                          two [21] 10/2 11/5 11/10 13/14 13/25 15/22 15/22 17/7
thought [5] 12/2 12/10 22/14 42/21 43/1
                                                           17/9 18/5 26/24 28/18 29/1 38/20 44/11 44/22 45/17
thousand [1] 5/25
                                                           46/16 48/13 49/23 50/18
three [8] 10/20 32/4 32/18 45/20 52/3 52/16 52/25 53/8
                                                          two-hour [1] 10/2
three-month [2] 52/25 53/8
                                                          TX [2] 2/4 2/9
threshold [3] 23/16 23/17 42/22
                                                          typed [1] 13/22
through [17] 19/13 20/9 21/15 22/6 28/10 29/24 37/6
 38/10 39/6 40/6 46/9 46/18 49/20 49/24 51/24 52/5        U
 57/23                                                    U.S [1] 2/13
throughout [1] 47/15                                      ultimate [1] 28/12
thus [1] 4/2                                              ultimately [6] 22/11 23/6 25/10 33/25 42/14 52/1
tickle [1] 10/2                                           unaware [1] 28/15
time [68]                                                 under [2] 39/9 41/3
times [1] 11/6                                            underinclusive [1] 45/23
timing [2] 14/22 31/15                                    underlie [1] 30/5
tiny [1] 8/13                                             underlying [1] 33/11
titled [1] 61/4                                           understand [11] 7/24 11/8 14/15 14/23 15/7 16/15 27/18
today [1] 8/10                                             29/20 29/25 47/19 54/6
Today's [1] 33/14                                         understanding [5] 19/2 25/6 26/17 34/6 53/14
together [3] 27/16 55/11 57/11                            Understood [4] 12/21 20/13 21/2 23/4
told [4] 28/16 29/5 39/1 55/23                            underwrite [1] 33/16
tomorrow [1] 10/10                                        unexplainable [1] 56/10
too [9] 7/25 11/3 14/21 14/24 24/7 26/18 44/4 44/8        unfair [1] 18/23
 55/21                                                    uniform [1] 47/15
top [1] 23/20                                             uninitiated [1] 25/23
total [1] 4/10                                            UNITED [2] 1/1 1/15
                                                                                                                   79


U       Case 1:17-cv-00112-APM Document 6254/22
                                            Filed 04/15/19 Page 79 of 80
                                                57/1
                                                          ways [1] 40/11
universe [4] 5/18 5/19 30/4 46/8
                                                          we [125]
unlawful [1] 34/25
                                                          we believe [3] 4/21 56/20 59/5
unless [3] 29/9 32/25 54/20
                                                          we will [3] 18/10 24/3 47/17
unmatchable [2] 56/23 56/23
                                                          we would [2] 43/23 52/9
until [12] 8/7 9/4 11/11 15/15 19/20 22/6 24/9 24/9 37/24
                                                          we'd [5] 10/24 50/16 50/21 50/23 53/10
55/3 55/10 60/4
                                                          we'll [4] 4/24 7/2 43/2 54/17
untrue [1] 44/19
                                                          we're [35] 3/16 4/13 4/16 4/16 5/6 7/5 7/22 8/3 8/7 9/10
up [25] 5/12 8/10 10/15 10/19 13/23 14/4 14/5 14/24
                                                          10/4 21/5 22/4 22/11 24/22 24/25 26/24 28/5 28/23
16/18 18/17 20/18 20/23 20/25 25/1 26/7 30/25 33/21
                                                          29/10 29/15 32/4 33/6 33/25 34/11 36/2 44/8 46/7 47/7
41/6 44/4 45/17 48/3 50/21 51/22 53/10 55/16
                                                          47/14 50/2 53/6 53/22 54/4 59/3
upon [4] 24/2 36/4 37/8 40/2
                                                          we've [9] 5/24 8/21 10/22 21/7 25/1 28/16 38/25 42/23
urge [1] 51/23
                                                          55/23
us [7] 8/2 17/1 26/16 29/18 30/5 44/8 56/7
                                                          week [8] 5/5 5/6 5/7 25/20 29/9 37/21 48/14 50/18
use [2] 13/16 36/24
                                                          weeks [1] 50/19
used [2] 9/15 26/17
                                                          well [34] 6/23 8/17 8/19 10/7 11/25 12/13 13/11 14/9 18/5
using [3] 19/12 44/18 52/17
                                                          18/14 21/12 24/6 24/19 27/20 29/9 31/24 33/2 36/18
V                                                         38/15 39/2 40/19 41/15 42/18 43/7 43/9 43/16 43/25
vacation [1] 24/17                                        44/2 44/8 44/11 52/11 54/18 56/4 58/13
valid [3] 32/14 33/8 55/9                                 went   [8] 41/21 44/1 46/1 47/6 48/9 48/25 49/20 49/23
validate [2] 31/21 32/9                                   were  [29]   4/9 4/17 4/19 5/11 7/20 29/1 32/1 33/6 34/5
validating [1] 31/25                                      35/19   38/11 40/10 41/6 41/9 41/10 41/14 41/16 41/17 41/24
value [1] 39/10                                           42/2  42/23   43/7 44/25 48/3 48/3 48/5 48/16 49/22
vary [1] 38/13                                            50/3
VASQUEZ [7] 1/9 1/21 3/7 3/10 3/20 11/4 13/1              weren't [1] 41/23
Venn [2] 29/15 32/3                                       West [2] 2/3 2/8
venture [1] 12/19                                         what [73]
versus [3] 3/7 3/9 39/10                                  what's [5] 32/25 37/10 38/7 52/22 56/7
very [7] 4/22 5/12 6/21 11/12 20/15 27/5 28/1             whatever [6] 14/25 24/1 36/12 36/21 50/19 59/21
via [2] 2/7 13/21                                         whatsoever [1] 51/5
vice [1] 13/7                                             when [17] 7/25 8/17 9/7 9/12 10/7 10/9 16/8 17/18 17/19
VICTOR [2] 1/9 3/7                                        18/4 21/8 25/7 27/1 31/15 31/18 45/9 55/25
Victor Vasquez [1] 3/7                                    when's [1] 6/14
view [5] 6/11 12/15 15/11 16/1 56/6                       where [19] 3/22 4/9 5/2 17/23 18/17 20/18 20/19 20/20
violated [1] 41/8                                         22/4 23/14 27/14 29/5 33/18 34/4 37/9 43/24 49/21 51/8
violating [2] 41/10 41/23                                 58/6
violation [1] 25/17                                       where's   [1] 34/2
Virginia [2] 23/22 49/15                                  whether    [19] 13/1 15/24 15/25 25/14 28/25 32/9 32/13
                                                          33/10 34/16 40/12 40/20 42/5 45/2 50/17 50/22 51/1
W                                                         51/18 51/24 57/3
wait [4] 15/15 18/6 22/5 33/22                            which [22] 11/3 20/17 26/2 28/9 29/22 30/13 30/13 32/5
waiting [1] 8/7                                           32/5 32/7 33/23 35/11 35/19 38/25 39/12 43/19 44/11
waiving [2] 59/10 59/13                                   44/16 45/25 46/5 51/9 57/13
want [30] 7/14 8/19 10/9 10/10 10/17 10/19 11/5 12/5      whichever    [1] 43/2
12/16 12/25 13/2 14/21 14/24 15/15 16/11 17/2 17/10 17/21 who  [10]   12/17 17/20 20/9 27/8 34/16 37/13 38/19 41/6
18/12 19/25 20/23 21/10 21/11 23/6 24/24 26/2 37/2        49/7  49/10
39/17 54/19 57/22                                         who's [3] 15/8 17/18 27/6
wanted [5] 3/21 15/4 21/3 35/14 48/12                     whoever [1] 30/25
wants [3] 13/6 24/1 24/20                                 whole [21] 1/6 1/11 2/7 3/7 3/9 3/12 4/2 13/19 27/10 33/4
warrant [1] 23/9                                          39/23 40/4 41/21 43/3 43/11 43/24 44/17 45/10 56/13
was [110]                                                 57/13 58/2
Washington [4] 1/6 1/19 1/23 2/15                         Whole    Foods [7] 4/2 13/19 40/4 43/11 44/17 45/10
wasn't [6] 39/16 41/25 47/11 50/20 50/20 51/6             57/13
waste [4] 10/1 10/4 16/25 55/7                            Whole Foods' [1] 33/4
way [29] 8/20 11/12 14/8 14/11 19/24 20/17 21/19 25/3     wholefoods.com [1] 2/10
28/25 29/20 31/8 32/6 32/13 33/3 33/9 33/18 34/4 35/3 wholeheartedly [1] 43/3
35/24 37/5 37/19 39/19 39/19 43/2 48/4 49/13 52/20        whomever [1] 12/6
                                                                                                               80


W       Case 1:17-cv-00112-APM Document 629/4Filed 04/15/19
                                              10/4 11/2 11/9 12/2 Page   80 of16/22
                                                                  12/23 16/19   80 16/25 18/12 19/7
                                                         20/13 21/5 22/4 23/4 23/20 27/15 27/24 28/1 30/2 31/5
whose [2] 15/12 28/17
                                                         34/18 36/17 37/7 38/13 38/18 39/21 41/5 42/18 43/22
why [17] 12/3 16/16 19/25 20/5 25/24 28/16 29/10 30/9
                                                         44/11 44/24 45/22 46/5 46/13 46/15 48/17 48/23 50/25
32/22 35/10 42/20 46/2 48/15 48/16 55/3 55/7 58/6
                                                         52/4 53/24 54/9 54/18 55/22 57/20 57/21 58/9 58/10
wide [4] 7/11 35/22 35/23 42/2
                                                         58/12 59/7 60/1 60/5
will [26] 5/12 6/25 8/16 9/25 10/7 15/12 17/19 18/10
                                                         Your Honor's [2] 16/11 28/22
22/16 24/1 24/3 25/16 26/16 27/1 28/20 28/21 35/2 37/23
                                                         yourself [2] 22/17 23/3
39/14 47/17 51/12 54/22 57/12 57/13 59/18 59/20
William [4] 2/11 61/2 61/7 61/8                          Z
wise [1] 18/2                                            Zambri [12] 1/17 1/17 3/11 12/24 13/3 16/13 16/23 20/24
within [4] 4/10 8/4 46/12 57/15                          33/2 55/19 59/11 59/17
without [5] 18/24 33/5 52/21 54/7 59/10                  Zambri's [1] 14/23
witness [7] 14/2 17/14 18/23 19/4 20/2 20/2 20/9         Zaremba [4] 2/11 61/2 61/7 61/8
witness's [1] 13/15
witness-by-witness [1] 20/2
witnesses [3] 15/10 15/21 17/19
witnesses' [1] 8/9
won't [4] 6/8 20/21 40/23 59/18
words [1] 33/11
work [5] 35/24 45/1 50/11 51/11 54/2
Workday [2] 28/9 28/9
worked [3] 49/17 49/17 49/18
working [1] 24/22
works [2] 14/11 29/21
worried [1] 56/12
worry [3] 8/3 42/7 57/19
would [61] 5/7 8/2 8/14 8/19 9/17 16/15 16/21 16/24 17/1
17/11 19/19 20/1 21/8 21/9 21/16 21/16 21/18 21/20 23/9
23/16 23/17 23/21 24/4 24/5 24/12 25/10 26/6 29/7
29/18 31/10 31/18 32/24 34/19 35/10 35/13 36/25 38/14
41/2 41/18 41/19 43/11 43/11 43/18 43/23 43/24 46/11
49/1 49/2 49/4 49/5 50/6 50/6 50/25 52/8 52/9 53/15
53/20 58/16 59/5 59/22 59/22
wouldn't [7] 10/18 14/11 16/25 19/11 24/8 28/6 53/11
wrote [1] 30/25
X
X doesn't [1] 53/10
Y
yeah [7] 6/4 6/18 24/7 24/14 30/2 53/12 56/25
year [2] 52/3 53/23
years [2] 38/20 56/8
Yep [1] 16/20
yes [8] 4/6 31/17 32/3 39/2 46/13 57/25 58/13 58/22
yet [4] 12/8 12/9 47/6 51/11
you [171]
you know [8] 10/3 11/25 20/8 21/16 22/13 51/13 52/15
52/19
you'd [4] 12/17 19/3 20/20 41/18
you'll [3] 8/25 20/21 55/18
you're [23] 18/4 18/7 18/18 18/19 19/5 20/6 23/14 26/20
32/9 39/5 39/19 42/7 42/8 44/20 49/8 52/5 52/10 54/13
56/9 56/9 57/7 57/7 58/20
you've [11] 9/2 15/22 20/6 36/4 37/1 42/10 42/12 46/9
51/24 57/3 58/23
your [86]
your Honor [60] 3/5 4/6 5/20 6/6 6/25 7/17 7/19 8/16
